         Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 1 of 87 Page ID #:7624



              1 Michael A. Kahn (pro hac vice)
                Kahn@capessokol.com
              2 Lauren R. Cohen (pro hac vice)
                lcohen@capessokol.com
              3 CAPES SOKOL
                7701 Forsyth Blvd. 12th Floor
              4 St. Louis, MO 63015
                (314) 721-7701
              5
                Eric. F. Kayira (pro hac vice)
              6 eric.kayira@kayiralaw.com
                KAYIRA LAW, LLC
              7 200 S. Hanley Road, Suite 208
                Clayton, Missouri 63105
              8 (314) 899-9381
              9 Daniel R. Blakey (SBN 143748)
                blakey@capessokol.com
             10 CAPES SOKOL
                3601 Oak Avenue
             11 Manhattan Beach, CA 90266
             12
                  Attorneys for Plaintiffs
             13                        UNITED STATES DISTRICT COURT
             14                 CENTRAL DISTRICT OF CALIFORNIA
             15 MARCUS GRAY, et al.,
             16         Plaintiffs,           CASE NO. 2:15-cv-05642-CAS (JCx )

             17         v.                               Honorable Christina A. Snyder

             18 KATHERYN ELIZABETH                      PLAINTIFFS’ DISPUTED
                HUDSON, et al.,
                                                        [PROPOSED] JURY
             19
                         Defendants.                    INSTRUCTIONS
             20
                                                        Trial: July 17, 2019
             21
             22
             23
             24
             25
             26
             27
             28

11221774.2
                                  PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 2 of 87 Page ID #:7625



    1                                     INDEX
    2   Number Title                             Source                       Page
                                                                              Number
    3      2      CLAIMS AND DEFENSES                  9th Cir. 1.5              6
           15     STIPULATIONS OF FACT            9th Cir. 2.2 (modified)        9
    4      18     FAILURE TO PRODUCE                 FED-JI § 104:26
                  AVAILABLE EVIDENCE             Kevin F. O'Malley, Jay E.      12
    5                                            Grenig, Hon. William C.
                                                            Lee
    6      19     IMPEACHMENT                                                   14
                  EVIDENCE-WITNESS                9th Cir. 2.9 (modified)
    7      29     PRELIMINARY                                                   17
                  INSTRUCTION –                   9th Cir. 17.1 (modified)
    8             COPYRIGHT
           30     COPYRIGHT-DEFINED               9th Cir. 17.2 (modified)      23
    9      31     COPYRIGHT-SUBJECT                                             26
                  MATTER-GENERALLY                9th Cir. 17.3 (modified)
   10      32     COPYRIGHT - SUBJECT
                  MATTER-IDEAS AND                        9th Cir. 17.4         28
   11             EXPRESSION
           33     COPYRIGHT
   12             INFRINGEMENT -
                  ELEMENTS -                              9th Cir. 17.5         31
   13             OWNERSHIP AND
                  COPYING
   14      34     COPYRIGHT
                  INFRINGEMENT -
   15             OWNERSHIP OF VALID                      9th Cir. 17.6         34
                  COPYRIGHT –
   16             DEFINITION
   17      35     COPYRIGHT
                  INFRINGEMENT -                 9th Cir. 17.14 (modified)      36
   18             ORIGINALITY
           36     COPYRIGHT INTERESTS-
   19             JOINT AUTHORS                   9th Cir. 17.9 (modified)      39

   20      37     COPYRIGHT INTERESTS-
                  ASSIGNEE                             9th Cir. 17.12           43
   21      38     COPYRIGHT
   22             INFRINGEMENT -
                  COPYRIGHT                       9th Cir. 17.7 (modified)      45
   23             REGISTRATION
                  CERTIFICATE
   24      39     DERIVATIVE WORK
                                                  9th Cir. 17.15 (modified)     48
   25
           40     COPYING - ACCESS AND            9th Cir. 17.17 (modified)
   26             SUBSTANTIAL                    Three Boys Music Corp. v.
                  SIMILARITY                     Bolton, 212 F.3d 477, 485    51, 54
   27                                             (9th Cir.2000); Baxter v.
                  (2 versions)                   MCA, Inc., 812 F.2d 421,
   28                                               423, 424 n.2 (9th Cir.
                                                  1987); Selle v. Gibb, 741
                                             2
                      PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 3 of 87 Page ID #:7626



    1                                              F.2d 896, 901 (7th Cir.
                                                            1984)
    2      41     INVERSE RATIO RULE            Three Boys Music Corp. v.
    3                                           Bolton, 212 F.3d 477, 485
                                                (9th Cir. 2000) Swirsky v.    57
    4                                           Carey, 376 F.3d 844-45
    5                                           (9th Cir. 2004) (same)
    6      42     COPYRIGHT
                  INFRINGEMENT -
    7             COPYING - ACCESS
                  DEFINED                        9th Cir. 17.18 (modified)   60, 65
    8
                  (2 versions)
    9
           43     SUBCONCIOUS COPYING Williams v. Gaye, 885 F.3d
   10                                     1150, 1167-68 (9th Cir.
   11                                     2018); Three Boys Music
                                          Corp. v. Bolton, 212 F.3d
   12                                     477, 482-83 (9th Cir. 2000)         70
   13                                     (citing Fred Fisher, Inc. v.
                                          Dillingham, 298 F. 145,
   14                                     147-48 (S.D.N.Y. 1924);
   15                                     Sheldon v. Metro-Goldwyn
                                          Pictures Corp., 81 F.2d 49,
   16                                     54 (2d Cir. 1936).
   17      44     SUBSTANTIAL             9th Cir. 17.19 (modified);
                  SIMILARITY - EXTRINSIC
                  TEST; INTRINSIC TEST    Antonick v. Elec. Arts, Inc.,
   18                                     841 F.3d 1062, 1065-66
   19                                     (9th Cir. 2016); Williams v.
                                          Gaye, 885 F.3d 1150, 1163           73
   20
                                          (9th Cir. 2018); Swirsky v.
   21                                     Carey, 376 F.3d 841, 847,
                                          849 (9th Cir. 2004), as
   22
                                          amended on denial of reh'g
   23                                     (Aug. 24, 2004); Morris v.
                                          Guetta, 2013 WL 440127,
   24
                                          at fn. 6 (C.D. Cal. Feb. 4,
   25                                     2013) (relying on Kouf v.
                                          Walt Disney Pictures &
   26
                                          Television, 16 F.3d 1042,
   27                                     1045 (9th Cir.1994)
                                          (citation omitted)); Bernal
   28
                                          v. Paradigm Talent &
                                        3
                      PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 4 of 87 Page ID #:7627



    1                                           Literary Agency, 788 F.
    2                                           Supp. 2d 1043, 1059 (C.D.
                                                Cal. 2010) (relying on
    3                                           Berkic v. Crichton, 761
    4                                           F.2d 1289, 1292 (9th
                                                Cir.1985)); Newton v.
    5                                           Diamond, 388 F.3d 1189,
    6                                           1195 (9th Cir. 2004)
                                                (internal citations omitted);
    7                                           Cavalier v. Random House,
    8                                           297 F.3d 815, 824 (9th
                                                Cir.2002); Three Boys
    9                                           Music Corp. v. Bolton, 212
   10                                           F.3d 477, 485 (9th Cir.
                                                2000); Skidmore v. Led
   11                                           Zeppelin, 2016 WL
   12                                           3647484 (C.D.Cal) (Jury
                                                Instruction); Skidmore v.
   13                                           Led Zeppelin, 2:15-cv-
   14                                           03462-RGK-AGR (Doc.
                                                197, Plaintiff's Disputed
   15                                           Jury Instructions).
   16      45     JOINT LIABILITY –             Williams v. Bridgeport
                  OWNERS &
                  DISTRIBUTORS                  Music, Inc., No.
   17                                           LACV1306004JAKAGRX,
   18                                           2015 WL 4479500, at *34-
                                                36, *37 (C.D. Cal. July 14,
   19                                           2015), aff'd in part, rev'd in
   20                                           part sub nom. Williams v.
                                                                                 77
                                                Gaye, 885 F.3d 1150 (9th
   21                                           Cir. 2018), and aff'd in
   22                                           part, rev'd in part sub nom.
                                                Williams v. Gaye, 895 F.3d
   23                                           1106 (9th Cir. 2018);
   24                                           Adobe Sys. Inc. v. Blue
                                                Source Grp., Inc., 125 F.
   25
                                                Supp. 3d 945, 973 (N.D.
   26                                           Cal. 2015) (collecting
                                                cases); Desire, LLC v.
   27
                                                Manna Textiles, Inc., No.
   28                                           CV164295DMGJEMX,
                                            4
                     PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 5 of 87 Page ID #:7628



    1                                           2017 WL 5635009, at *14
    2                                           (C.D. Cal. Aug. 18, 2017);
                                                Fabric Selections, Inc. v.
    3                                           Manjeet Int'l, Inc., No.
    4                                           217CV02353ODWKS,
                                                2017 WL 8180581, at *2
    5                                           (C.D. Cal. May 24, 2017)
    6      46     COPYRIGHT – DAMAGES
                                                      9th Cir. 17.32         79
    7      47     COPYRIGHT - DAMAGES
    8             - ACTUAL DAMAGES                    9th Cir. 17.33         81

    9      48     COPYRIGHT - DAMAGES
                  - DEFENDANT'S PROFITS               9th Cir. 17.34         83
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                            5
                     PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 6 of 87 Page ID #:7629



    1                       PROPOSED JURY INSTRUCTION NO. 2
                                 CLAIMS AND DEFENSES
    2
    3         To help you follow the evidence, I will give you a brief summary of the
    4 positions of the parties:
    5
    6         The plaintiffs assert that the defendants infringed their copyright in the song
    7 “Joyful Noise” by defendants’ song “Dark Horse.” The plaintiff has the burden of
    8 proving these claims.
    9
   10         The defendants deny the plaintiffs’ claim [and also contend that [defendants’
   11 affirmative defenses]]. [The defendants have the burden of proof on these
   12 affirmative defenses.]
   13
   14 [The plaintiffs deny [defendants’ affirmative defenses]. ]
   15
   16 Requesting Party:            Plaintiffs
   17 Authority:                   9th Cir. Civ. Jury Instr. 1.5
   18
                                     PLAINTIFFS' POSITION
   19
              Plaintiffs proposed instruction follows the model instruction. The model
   20
        instruction, as proposed by plaintiffs, is simple, direct and non-argumentative. This
   21
        is the proper instruction for use in this case.
   22
              Under this model instruction, which this Court clearly states as its
   23
        preference, only references to counterclaims and affirmative defenses are allowed.
   24
        Defendants improperly insert additions, including denials of the elements of
   25
        plaintiffs claim and matters pertaining to the defendants’ contentions on matters
   26
        that they have previously disclaimed as not constituting affirmative defenses, such
   27
        as independent creation, and other matters that are unrelated to any affirmative
   28
                                                    6
                         PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 7 of 87 Page ID #:7630



    1
        defense asserted by the defendants, such as “derivative works” and “commonplace
    2
        expression.” Such improper insertions will only serve to mislead and confuse the
    3
        jury as they only seek to bolster defendants’ claims and arguments, rather than
    4
        follow the framework of the model instructions, which are designed to fairly and
    5
        impartially inform and educate the jury as to the matters and issues to be decided
    6
        by them.
    7
              Last, to the extent that the defendants’ proffered instruction contains any
    8
        proper statements pertaining to affirmative defenses, the Court, if it decides to use
    9
        the defendants’ version, should include a statement that defendants have the
   10
        burden of proving their defenses and that the plaintiffs deny those defenses.
   11
   12                             DEFENDANTS' OBJECTION
   13
              Plaintiffs and Defendants both propose a version of the Ninth Circuit Model
   14
        Instruction 1.5 (see Defendants’ Proposed Instruction No. 1). Plaintiffs’ proposed
   15
        instruction oversimplifies the issues, misrepresents Plaintiffs’ copyright claim, and
   16
        provides no position for Defendants. Importantly, Plaintiffs’ use of the term
   17
        “song” is patently inaccurate. The law does not recognize copyright ownership of
   18
        a “song.” Two types of musical works are recognized by copyright law: sound
   19
        recordings and their underlying musical compositions. As explained in
   20
        Defendants’ Proposed Instruction No. 6, these are separate works with their own
   21
        distinct copyrights. A copyright owner either owns rights in a musical composition
   22
        or in a sound recording; there simply is no such thing as a copyright ownership
   23
        interest in a “song.” See Newton v. Diamond, 388 F.3d 1189, 1193-95 (9th Cir.
   24
        2004); Newton v. Diamond, 204 F. Supp. 2d 1244, 1248-50 (C.D. Cal. 2002), aff’d,
   25
        388 F.3d 1189 (9th Cir. 2004); Fahmy v. Jay Z, 2015 WL 5680299, *13-14 (C.D.
   26
        Cal. Sept. 24, 2015). This distinction is important. Here, Plaintiffs claim only that
   27
        Defendants’ musical composition “Dark Horse” infringed their copyright interests
   28
                                                  7
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 8 of 87 Page ID #:7631



    1
        in the musical composition “Joyful Noise.” See Dkt. 172 (Third Amended
    2
        Complaint, ¶¶ 3, 26-28, 37). As such, only protectable elements of the “Joyful
    3
        Noise” musical composition, and not the sound recording, can be considered when
    4
        assessing Plaintiffs’ infringement claim. As written, however, Plaintiffs’ proposed
    5
        instruction may mislead the jury into believing that the sound recordings of the two
    6
        works are at issue, when they are not.
    7
              On the other hand, Defendants’ Proposed Instruction No. 1 accurately
    8
        describes Plaintiffs’ claims and properly classifies the musical works at issue in
    9
        this case as musical compositions. And unlike Plaintiffs’ proposed instruction,
   10
        Defendants’ Proposed Instruction No. 1, identifies the parties to the action, which
   11
        will provide the jurors with helpful context for the various witnesses called during
   12
        trial. In addition, as the Ninth Circuit Model Instruction contemplates, any
   13
        instruction regarding Plaintiffs’ claims necessarily should include Defendants’
   14
        position. Defendants’ Proposed Instruction No. 1 provides an accurate, high level,
   15
        non-argumentative summary of Defendants’ challenges to Plantiffs’ copyright
   16
        claim, which should be included in this instruction. Thus, Defendants’ Proposed
   17
        Instruction No. 1 should be given in lieu of this instruction.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                   8
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 9 of 87 Page ID #:7632



    1                     PROPOSED JURY INSTRUCTION NO. 15
                               STIPULATIONS OF FACT
    2
    3         The parties have agreed to certain facts that will be read to you and will be
    4 placed in evidence as Exhibit[s]. You must therefore treat these facts as having
    5 been proved.
    6
    7
    8 Requesting Party:           Plaintiffs
    9 Authority:                  9th Cir. Civ. Jury Instr. 2.2 (modified)
   10
   11                               PLAINTIFFS' POSITION
   12         Ninth Circuit model instruction number 2.2 allows two methods of
   13 communicating parties’ stipulations to be communicated to the jury. They can be
   14 read to the jury, or they can be read to the jury and then a copy marked as an
   15 exhibit which will be available to the jury during its deliberations. The parties’
   16 stipulated facts are numerous and varied. The parties have stipulated to facts
   17 relating to a wide range of matters, from YouTube and Myspace (including
   18 information relating to views and view counts, view counts for various videos,
   19 number of viewable videos), to certain defendants’ income derived from “Dark
   20 Horse” (which contain detailed financial information that will be required for the
   21 calculation of damages), to the nature of the roles played by certain corporate
   22 defendants in the production and distribution of “Dark Horse.” These numerous,
   23 detail-intensive facts are important to the jury’s fact-finding job and the
   24 determination of the plaintiffs’ claim. There are approximately ninety one (91)
                                             1


   25 separate facts stipulations within the stipulations and their subparts. It would be
   26
      1
        See introductory comment to the Ninth Circuit Manual, “Jury instructions are
   27 intended  to give the jurors, in understandable language, information to make the
   28 the facts asmeaningful
      trial more              and to permit them to fulfill their duty of applying the law to
                   they find them.” Model Civ. Jury Instr. 9th Cir. 1 Note 1 (2019).
                                                  9
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 10 of 87 Page ID #:7633



    1
        impossible to remember all of the facts and numbers contained in the stipulations
    2
        just by listening. Accordingly, it would be highly prejudicial to plaintiffs if the
    3
        jurors do not have the actual stipulations during the course of their deliberations,
    4
        rather than having to rely on their memories (or notes, should the Court allow
    5
        notetaking). Plaintiffs’ proposed version of instruction number 2.2 provides the
    6
        jury with a copy of the fact stipulations to avoid any adulteration or modification
    7
        that likely would result from the need to rely on notes or memory of such extensive
    8
        facts. Therefore, the Court should utilize plaintiffs’ proposed instruction.
    9
              Plaintiffs’ proposed instruction is not inconsistent with the parties’
   10
        understanding when executing these stipulations. The matter was not discussed.
   11
        Moreover, any purported understanding is irrelevant, the parties understood the
   12
        stipulations would be evidence in the case. If the Ninth Circuit Jury Instructions
   13
        Committee had concerns with the potential for “overemphasis” in submitting the
   14
        instructions as exhibits, it would have not included that option in the model
   15
        instruction or would have included comments addressing any such potential issue.
   16
        As detailed above, in this case the plaintiffs’ instruction is the better option due to
   17
        the number and complexity of the stipulations of fact.
   18
   19                             DEFENDANTS' OBJECTION
   20
              Plaintiffs and Defendants both propose a version of the Ninth Circuit Model
   21
        Instruction No. 2.2 (see Defendants’ Proposed Instruction No. 3). The proposed
   22
        instructions differ only in the manner in which the jury will receive facts that have
   23
        been stipulated to by the parties. Plaintiffs’ proposed instruction anticipates that
   24
        the stipulations executed by the parties will be admitted into evidence, while
   25
        Defendants’ proposed instruction anticipates that the agreed to facts will be read to
   26
        jurors aloud and will not be admitted into evidence. Plaintiffs’ position should not
   27
        be accepted; the facts are not documents, they are facts. They should be read to the
   28
                                                   10
                         PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 11 of 87 Page ID #:7634



    1
        jury no differently than other facts. Otherwise, the jury may place undue emphasis
    2
        on the facts as opposed to other testimony.
    3
              In addition, Plaintiffs’ proposed instruction is inconsistent with the parties’
    4
        understanding when executing these stipulations, which was that the facts would
    5
        be read to the jury and would not be introduced as Exhibits.
    6
              Thus, Defendants’ Proposed Instruction No. 3 should be given in lieu of this
    7
        instruction.
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 11
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 12 of 87 Page ID #:7635



    1                      PROPOSED JURY INSTRUCTION NO. 18
                       FAILURE TO PRODUCE AVAILABLE EVIDENCE
    2
    3
              If a party fails to produce evidence under that party’s control and reasonably
    4
        available to that party and not reasonably available to the adverse party, then you
    5
        may infer that the evidence is unfavorable to the party who could have produced it
    6
        and did not.
    7
    8
    9 Requesting Party:           Plaintiffs
   10 Authority:                  3 Fed. Jury Prac. & Instr. § 104:26 (6th ed.).
   11
                                    PLAINTIFFS' POSITION
   12
   13         Plaintiffs requested that both Lukasz Gottwald and Henry Russell Walter,
   14 claimed by defendants to be the creators of the musical portion of “Dark Horse,”
   15 produce:
   16       All documents concerning the creation of Defendants’ Composition,
   17         including but not limited to any Recording, sheet music or handwritten notes
   18         embodying any music or lyrics of that Composition. (Production request no.
   19         1).
   20       All loops, sound recordings, MIDIs, MP3s, overdubs, patches, plugins,
   21         samples, and stems related to the creation of Defendants’ Composition
   22         and/or Defendants’ Recording. (Production request no. 32).
   23       All documents concerning the date on which Defendants' Composition was
   24         created. (Production request no. 41).
   25         In response to these requests Walter produced a single MP3 file, namely
   26 Exhibit 74, an mp3 audio file named OhNo1.1.mp3 [WAL TER001]. Gottwald
   27 produced nothing. The production of this lone file, when combined with the lack of
   28
                                                 12
                         PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 13 of 87 Page ID #:7636



    1
        any other physical evidence of independent creation and anticipated trial testimony
    2
        will warrant the Court giving this instruction.
    3
              Plaintiffs agree that the issue with respect to Mr. Kayira is unrelated to
    4
        plaintiffs’ request for submission of instruction 2.2 that should be addressed
    5
        separately. Accordingly, plaintiffs will not respond here to defendants’ spurious
    6
        interjection.
    7
    8
                                  DEFENDANTS' OBJECTION
    9
   10         This general instruction is not necessary. Neither Plaintiffs nor Defendants

   11 contend that the other party to this action failed to produce evidence under that
   12 party’s possession during discovery. This instruction would only confuse matters
   13 and mislead the jury into believing that parties have withheld or failed to produce
   14 evidence, when that is simply not the case. This instruction should not be given.
   15         However, Plaintiffs are trying to hide the testimony of a material witness,

   16 Eric Kayira, from the jury. Mr. Kayira is a material witness to the validity of
   17 Plaintiffs’ copyright registration and whether that copyright registration protects
   18 the instrumental music in “Joyful Noise” at issue in this case. Thus, to the extent
   19 that Plaintiffs do not have Mr. Kayira testify, Defendants will seek adverse
   20 inferences. This will be addressed separately.
   21
   22
   23
   24
   25
   26
   27
   28
                                                  13
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 14 of 87 Page ID #:7637



    1                     PROPOSED JURY INSTRUCTION NO. 19
                           IMPEACHMENT EVIDENCE-WITNESS
    2
    3         The evidence that a witness lied under oath, on a prior occasion or during the
    4 trial, may be considered, along with all other evidence, in deciding whether or not
    5 to believe the witness and how much weight to give to the testimony of the witness
    6 and for no other purpose.
    7
    8
    9 Requesting Party:           Plaintiffs

   10 Authority:                  9th Cir. Civ. Jury Instr. 2.9 (modified)
   11
   12                               PLAINTIFFS' POSITION
   13         Plaintiffs expect that they will in the course of examining certain witnesses
   14 in this case impeach them with prior inconsistent statements or other impeachment
   15 evidence. This is a proper instruction to inform the jury of the significance of such
   16 evidence and testimony and how it may be used by them. This is an appropriate
   17 instruction for use in this case.
   18         The limitation that defendants seek to engraft onto the use of this instruction,
   19 that it is inapplicable to evidence adduced during the course of trial, is not
   20 supported by the language of the instruction itself (“evidence that a witness lied
   21 under oath, on a prior occasion or during the trial”), or by the authorities on the
   22 instruction, including the parallel instruction contained in Federal Jury Practice and
   23 Instructions:
   24
              Where the witness is a party to the case, and by such statement or
   25
              other conduct admits some fact or facts against the witness' interest,
   26         then such statement or other conduct, if knowingly made or done, may
              be considered as evidence of the truth of the fact or facts so admitted
   27
              by such party, as well as for the purpose of judging the credibility
   28         of the party as a witness.
                                                 14
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 15 of 87 Page ID #:7638



    1
        Kevin F. O'Malley, et al., 3 Fed. Jury Prac. & Instr. § 105:09 (6th ed.)(emphasis
    2
        added).2 Witness credibility is important in this case due, in part, to the
    3
        circumstantial evidence relating to the access element. Therefore, the Court should
    4
        provide the jury guidance as to how such credibility is to be assessed. If the Court
    5
        agrees with defendants’ inapplicability argument with respect to 2.9, the plaintiffs
    6
        would request that the Court include either 9th Cir. Civ. Jury Instr. 1.14. or 3 Fed.
    7
        Jury Prac. & Instr. § 105:01. These instructions are longer than plaintiffs’ proposed
    8
        instruction, but they will provide the jury the guidance on impeachment and
    9
        credibility that they need.
   10
                 Further, in [DEFENDANTS' PROPOSED] JURY INSTRUCTION NO. 15
   11
        defendants seek to instruct the jury that, “you may consider the characteristics and
   12
        practices of Mr. Walter and Mr. Gottwald as they relate to Plaintiffs’ evidence of
   13
        dissemination of ‘Joyful Noise.’” This instruction tells the jurors to, in effect, give
   14
        credence or added weight to defendants Walters’ and Gottwalds’ self-serving
   15
        denials of access or any act or conduct that might circumstantially bolster the
   16
        possibility of access. Any such evidence is inadmissible pursuant to Fed. R. Evid.
   17
        404(a)(1), which provides “Evidence of a person’s character or character trait is
   18
        not admissible to prove that on a particular occasion the person acted in accordance
   19
        with the character or trait.” However, if the defendants offer such evidence or that
   20
        instruction is used, the plaintiffs are certainly allowed to offer extrinsic evidence of
   21
        defendants Walters’ and Gottwalds’ conduct in order to attack their character for
   22
        truthfulness under Fed.R. Evid. 608(b).
   23
   24                                DEFENDANTS' OBJECTION
   25
                 This instruction is not necessary. The examples in and comment for Model
   26
        Instruction 2.9, on which is this based, make clear that this instruction should be
   27
   28   2
            The notes to this section include 9th Cir. Civ. Jury Instr. 2.9 set out in full.
                                                    15
                           PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 16 of 87 Page ID #:7639



    1
        given in cases where a witness has been convicted of a crime or lied under oath on
    2
        a prior occasion, and that specific evidence has been introduced to impeach a
    3
        witness. It is not, as Plaintiffs propose, used to instruct jurors regarding the weight
    4
        that should be given to a party’s argument or contention that a witness has lied in
    5
        the very trial in which the instruction is given. This proposed instruction should be
    6
        rejected.
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  16
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 17 of 87 Page ID #:7640



    1                     PROPOSED JURY INSTRUCTION NO. 29
    2                  PRELIMINARY INSTRUCTION - COPYRIGHT
    3
              The plaintiffs, Marcus Gray, Emanuel Lambert and Chike Ojukwu, claim
    4
        ownership of a copyright and seek damages against the defendants, Katheryn
    5
        Elizabeth Hudson, Kitty Purry, Inc., Jordan Houston, Lukasz Gottwald, Sarah
    6
        Theresa Hudson, Karl Martin Sandberg, Henry Russell Walter, Capitol Records,
    7
        LLC, UMG Recordings, Inc., Universal Music Group, Inc., WB Music Corp.,
    8
        Kobalt Music Publishing America, Inc., Kasz Money, Inc., for copyright
    9
        infringement. The defendants deny infringing the copyright [and] [defendants’
   10
        affirmative defenses]. To help you understand the evidence in this case, I will
   11
        explain some of the legal terms you will hear during this trial.
   12
   13 DEFINITION OF COPYRIGHT
   14
              The owner of a copyright has the right to exclude any other person from
   15
        reproducing, distributing, performing, displaying, or preparing derivative works
   16
        from the work covered by copyright for a specific period of time.
   17
   18         A copyrighted work can be a musical work.
   19
   20         The copyrighted work must be original. An original work that closely
   21 resembles other works can be copyrighted so long as the similarity between the
   22 two works is not the result of copying.
   23
        COPYRIGHT INTERESTS
   24
   25         The copyright owner may transfer to another person all or part of the
   26 owner's property interest in the copyright, that is, the right to exclude others from
   27 reproducing, distributing, performing, displaying or preparing derivative works
   28
                                                 17
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 18 of 87 Page ID #:7641



    1
        from the copyrighted work. To be valid, the transfer must be in writing and signed
    2
        by the transferor. The person to whom a right is transferred is called an assignee.
    3
    4 HOW COPYRIGHT IS OBTAINED
    5
              Copyright automatically attaches to a work the moment the work is fixed in
    6
        any tangible medium of expression. The owner of the copyright may register the
    7
        copyright by completing a registration form and depositing a copy of the
    8
        copyrighted work with the Copyright Office. After determining that the material
    9
        deposited constitutes copyrightable subject matter and that certain legal and formal
   10
        requirements are satisfied, the Register of Copyrights registers the work and issues
   11
        a certificate of registration to the copyright owner.
   12
   13 PLAINTIFF'S BURDEN OF PROOF
   14
              In this case, the plaintiffs, Marcus Gray, Emanuel Lambert and Chike
   15
        Ojukwu, contend that the defendants have infringed the plaintiffs’ copyright in
   16
        their song “Joyful Noise.” Specifically, they contend that defendants’ song” Dark
   17
        Horse” infringes the instrumental beat or ostinato in “Joyful Noise.” The plaintiffs
   18
        have the burden of proving by a preponderance of the evidence that the plaintiffs
   19
        are the owner of the copyright and that the defendants copied original expression
   20
        from the copyrighted work. Preponderance of the evidence means that you must
   21
        be persuaded by the evidence that it is more probably true than not true that the
   22
        copyrighted work was infringed.
   23
   24
        PROOF OF COPYING
   25
   26         To prove that the defendants copied the plaintiffs’ work, the plaintiffs may
   27 show that the defendants had access to the plaintiffs’ copyrighted work and that
   28
                                                  18
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 19 of 87 Page ID #:7642



    1
        there are substantial similarities between the defendants’ work and the plaintiffs’
    2
        copyrighted work.
    3
    4 LIABILITY FOR INFRINGEMENT
    5
              One who [reproduces] [publicly distributes] [publicly performs] [publicly
    6
        displays][prepares derivative works from] a copyrighted work without authority
    7
        from the copyright owner during the term of the copyright infringes the copyright.
    8
    9
   10 Requesting Party:           Plaintiffs

   11 Authority:                  9th Cir. Civ. Jury Instr. 17.1 (modified)

   12                               PLAINTIFFS' POSITION
   13         This is the model preliminary instruction for copyright cases and provides
   14 the jury an introduction to terms and concepts regarding the plaintiffs’ copyright
   15 claim in a fair, unbiased, simple and straight-forward manner. This is the proper
   16 instruction for use in this case.
   17         Defendants’ proposed version of this instruction (Defendants’ Proposed
   18 Instruction No. 4) improperly and unnecessarily deviates from the Ninth Circuit
   19 pattern jury instruction 17.1. Paragraphs one and two deviate from the pattern
   20 instruction. Further, defendants improperly remove, or sever into a separate
   21 instruction, portions of 17.1. Additionally, defendants insert improper language,
   22 including references to the burden of proof. This instruction, is a “preliminary
   23 instruction” and is not intended to include a detailed recitation of the parties’
   24 claims, defenses and contentions, nor to instruct on the burden of proof. Such
   25 improper insertions will only serve to mislead and confuse the jury, as they only
   26 seek to bolster defendants' claims and arguments rather than follow the framework
   27 of the model instructions, which are designed to fairly and impartially inform and
   28 educate the jury as to the matters and issues to be decided by them. To the extent
                                                19
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 20 of 87 Page ID #:7643



    1
        that the Court permits defendants’ instructions, it should add the burden of proof
    2
        regarding defendants’ defenses and also not that plaintiffs deny such defenses.
    3
    4                             DEFENDANTS' OBJECTION
    5
              Plaintiffs and Defendants both propose a version of Ninth Circuit Model
    6
        Instruction 17.1 (see Defendants’ Proposed Instruction No. 4). As written,
    7
        however, Plaintiffs’ proposed instruction is overwhelming and conveys too much
    8
        information at once, which will make it hard for jurors to understand and digest
    9
        these concepts. In addition, the majority of Plaintiffs’ proposed instruction is
   10
        largely duplicative of other instructions they have proposed, making this
   11
        instruction unnecessary, potentially confusing and overwhelming. For example,
   12
        Plaintiffs’ proposed “DEFINITION OF COPYRIGHT” and “LIABILITY FOR
   13
        INFRINGEMENT” instructions convey largely the same information as Plaintiffs’
   14
        Proposed Instruction No. 30. Similarly, Plaintiffs; proposed definition of
   15
        “COPYRIGHT INTERESTS” is duplicative of Plaintiffs’ Proposed Instruction No.
   16
        37. At a minimum, and without conceding the legitimacy of Plaintiffs’ other
   17
        proposed instructions, these instructions should be broken down into their
   18
        constituent parts, so that they are conveyed to jurors in an easily digestible manner.
   19
              Plaintiffs’ proposal also grossly oversimplifies the concept of originality as
   20
        it is applied under copyright law. As explained in Defendants’ Proposed
   21
        Instruction No. 7, there is more to originality than this proposed instruction
   22
        suggests. Plaintiffs’ proposed instruction also oversimplifies the process by which
   23
        a copyright is properly registered with the United States Copyright Office and does
   24
        not account for the nuances regarding registration at issue here. Instead, it vaguely
   25
        states that a copyright registration is granted “[a]fter … certain legal and formal
   26
        requirements are satisfied” without providing any detail as to what those
   27
        requirements are. Plaintiffs have the burden of proving their ownership of a valid
   28
                                                  20
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 21 of 87 Page ID #:7644



    1
        copyright by a preponderance of the evidence. And as made clear by Defendants’
    2
        recent pre-trial filings and in their Proposed Instruction No. 11, the issues in this
    3
        case will include whether Plaintiffs’ copyright registration protects the underlying
    4
        beat in “Joyful Noise” and whether Plaintiffs’ copyright registration knowingly
    5
        included false or inaccurate information relating to the nature, ownership, or chain
    6
        of title of “Joyful Noise” (which may require a subsequent determination of
    7
        whether that false information would have caused the Register of Copyrights not to
    8
        register the copyright). The jury should be provided with these details in any
    9
        instruction regarding the process by which a copyright registration is obtained.
   10
              Plaintiffs’ proposal is also defective because it again incorrectly refers to the
   11
        musical works “Joyful Noise” and “Dark Horse” as songs. As explained above,
   12
        and in Defendants’ Proposed Instruction No. 6, only two types of musical works
   13
        are recognized by copyright law: sound recordings and their underlying musical
   14
        compositions. A copyright owner either owns rights in a musical composition or
   15
        in a sound recording; there simply is no such thing as a copyright ownership
   16
        interest in a “song.”
   17
              Plaintiffs’ proposal regarding their burden of proof in this case is also
   18
        duplicative of Joint Proposed Instruction No. 3 (see Dkt. 409, p. 7), which explains
   19
        the meaning of a preponderance burden. Jurors do not need to be instructed on this
   20
        issue multiple times.
   21
              Finally, Plaintiffs’ proposed instruction for “PROOF OF COPYING” in this
   22
        instruction does not accurately state the standard for copying under copyright law.
   23
        Plaintiffs’ proposal incorrectly states that there must be “substantial similarities
   24
        between the defendants’ work and the plaintiffs’ copyrighted work.” It is true that
   25
        substantial similarity considers the works as a whole; however, this instruction
   26
        nonetheless grossly oversimplifies this standard, which requires not that there be
   27
        substantial similarities between the two works generally, but substantial
   28
                                                  21
                         PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 22 of 87 Page ID #:7645



    1
        similarities of original and protectable elements in the allegedly infringed work.
    2
        See Funky Films, Inc. v. Time Warner Entm’t Co., 462 F.3d 1072, 1077 (9th Cir.
    3
        2006). The jury may be confused by this instruction and may improperly consider
    4
        unprotectable elements in determining substantial similarity.
    5
              On the other hand, Defendants’ Proposed Instruction No. 4 provides a high
    6
        level, non-argumentative summary of the claims and defenses in this action in an
    7
        easily digestible manner. And Defendants’ proposed instructions that follow go on
    8
        to define and instruct the jury on the various terms applicable to this action one by
    9
        one, which will be easier for jurors to understand. Plaintiffs’ proposal should be
   10
        rejected and Defendants’ Proposed Instruction No. 4, and general format for
   11
        providing these instructions one by one, should be adopted.
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 22
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 23 of 87 Page ID #:7646



    1                      PROPOSED JURY INSTRUCTION NO. 30
                                 COPYRIGHT-DEFINED
    2                               (17 U.S.C. § 106)
    3
              Copyright is the exclusive right to copy. This right to copy includes the
    4
        exclusive rights to:
    5
    6         1.     authorize or make additional copies, or otherwise reproduce the
    7                copyrighted work;
    8
              2.     recast, transform, or adapt the work, that is prepare derivative
    9
                     works based upon the copyrighted work;
   10
   11         3.     distribute copies of the copyrighted work to the public by sale or other
   12                transfer of ownership or by rental or lease or lending;
   13
   14         4.     perform publicly a copyrighted musical work;

   15
              5.     display publicly a copyrighted musical work; and
   16
   17         6.     perform a sound recording by means of digital audio transmission.
   18
              It is the owner of a copyright who may exercise these exclusive rights. The
   19
        term “owner” includes the author of the work or an assignee. In general, copyright
   20
        law protects against the reproduction, adaptation, public distribution, public
   21
        performance, public display of identical or substantially similar copies of the
   22
        owner’s copyrighted work without the owner’s permission. An owner may enforce
   23
        these rights to exclude others in an action for copyright infringement.
   24
   25 Requesting Party:           Plaintiffs
   26 Authority:                  9th Cir. Civ. Jury Instr. 17.2 (modified)
   27
   28
                                                 23
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 24 of 87 Page ID #:7647



    1                               PLAINTIFFS' POSITION
    2
               This is the model instruction for copyright cases and provides the jury a
    3
        definition of copyright and the rights that a copyright bestow upon its owner in a
    4
        fair, unbiased, simple and straight-forward manner. This is the proper instruction
    5
        for use in this case.
    6
               Defendants’ version (Defendants’ Proposed Instruction No. 5) improperly
    7
        and unnecessarily deviates from the Ninth Circuit pattern jury instruction 17.2.
    8
        Defendants improperly combine elements of 17.1 and 17.2. Defendants improperly
    9
        omit the copyright owner’s exclusive rights to perform publicly a copyrighted
   10
        musical work ([4] in model) and to perform a sound recording by means of digital
   11
        audio transmission ([6]).
   12
               Further, defendants’ instruction improperly removes the explanation of the
   13
        term “owner” and the protections afforded the owner from the enumerated uses
   14
        of “identical or substantially similar copies of the owner’s copyrighted work
   15
        without the owner's permission.” Also improperly deleted is the reference to an
   16
        owner’s enforcement rights to exclude others from such uses in an action for
   17
        copyright infringement. These omissions are material and meant to minimize the
   18
        nature and breadth of the protections afforded a copyright owner.
   19
               Such modifications will only serve to mislead and confuse the jury as they
   20
        only seek to bolster defendants' claims and arguments, rather than follow the
   21
        framework of the model instructions, which are designed to fairly and impartially
   22
        inform and educate the jury as to the matters and issues to be decided by them.
   23
        The Court should utilize plaintiffs’ proposed instruction which contains model
   24
      instruction 17.2 rather than the defendants’ proffered instruction.
   25                            DEFENDANTS' OBJECTION
   26
               Plaintiffs and Defendants both propose instructions based on Ninth Circuit
   27
        Model Instruction 17.2 (see Defendants’ Proposed Instruction No. 5). Plaintiffs’
   28
                                                 24
                         PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 25 of 87 Page ID #:7648



    1
        instruction is incomplete and not helpful to the jury. Unlike this instruction,
    2
        Defendants’ Proposed Instruction No. 7 accurately sets forth the well-settled
    3
        principle of copyright law that only original and protectable expression is afforded
    4
        the rights set forth in 17 U.S.C. § 106, and that copyright owners can only prevent
    5
        others from copying the original, protectable expression in those works. Plaintiffs’
    6
        proposed instruction, as written, does not make this important distinction. This
    7
        could lead jurors to believe that anyone who claims to be an owner of a copyright
    8
        in a work has these rights, without any consideration for the originality or
    9
        protectability of the work. In addition, the rights listed in bullets #4-6 of this
   10
        proposed instruction are not relevant in this case. Jurors are already exposed to
   11
        vast amounts of information during trial and the instructions should be streamlined
   12
        to provide jurors only with the information that they need to assess the parties’
   13
        claims and defenses. Providing jurors with additional irrelevant information is
   14
        unhelpful and unnecessary. The Court should adopt Defendants’ Proposed
   15
        Instruction No. 5 (with the addition of the rights identified in #4-6 above, if the
   16
        Court so decides) in lieu of this proposed instruction.
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                   25
                         PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 26 of 87 Page ID #:7649



    1                  PROPOSED JURY INSTRUCTION NO. 31
                     COPYRIGHT-SUBJECT MATTER-GENERALLY
    2                            (17 U.S.C. § 102)
    3
    4         The work “Joyful Noise involved in this trial is a:
    5
              1. musical work, including any accompanying words; and
    6
    7         2. sound recording, which is a work that results from fixation of a series of
    8 musical, spoken, or other sounds.
    9
              You are instructed that a copyright may be obtained in “Joyful Noise.”
   10
   11
              “Joyful Noise” can be protected by copyright law. Only that part of the
   12
        work consisting of original works of authorship is protected by the Copyright Act.
   13
   14
        Requesting Party:         Plaintiffs
   15
        Authority:                9th Cir. Civ. Jury Instr. 17.3 (modified)
   16
   17                               PLAINTIFFS' POSITION
   18         This is the model instruction for copyright cases and provides the jury a very
   19 brief introduction to the subject matter involved in this case and that “Joyful
   20 Noise” is subject to copyright in a fair, unbiased, simple and straight-forward
   21 manner. This is the proper instruction for use in this case.
   22         The plaintiffs’ copyright protects all of the elements of the recording of that
   23 electronic song. The Copyright Act of 1976 ended the copyright deposit
   24 requirement that the musical composition be fixed in writing. Now, any tangible
   25 medium of expression—including a recording of that composition--is acceptable,
   26 especially with electronic music. 2 Patry on Copyright § 3:93 (“Fixation now may
   27 be in ‘any tangible medium of expression,’ including tapes, LPs, compact discs,
   28 and MP3 files, thus eliminating the need to notate compositions. Musical
                                                 26
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 27 of 87 Page ID #:7650



    1
        compositions are not confined to traditional works; the category also includes
    2
        electronic music and any manner of presenting constructed sounds."); 17 U.S.C. §
    3
        102(a) ("Copyright protection subsists, in accordance with this title, in original
    4
        works of authorship fixed in any tangible medium of expression (emphasis
    5
        added).
    6
              This instruction does not, as defendants claim, mislead the jury in any way
    7
        as to the nature of plaintiffs’ copyright in “Joyful Noise.” To the contrary,
    8
        defendants’ technical legal distinctions are designed to mislead the jury that the
    9
        “sounds” encompassed in “Joyful Noise” are not protected by their copyright.
   10
        Plaintiffs’ proposed instruction is proper and should be used.
   11
   12                               DEFENDANTS' OBJECTION
   13
              Plaintiffs’ proposed instruction is grossly inaccurate. The musical work
   14
        “Joyful Noise” that is at issue in this trial is not a sound recording. Plaintiffs have
   15
        only claimed to own a copyright interest in the musical composition “Joyful
   16
        Noise.” See Dkt. 172 (Third Amended Complaint, ¶¶ 3, 26-28, 37). Plaintiffs do
   17
        not claim to have a copyright interest in any sound recording of that musical
   18
        composition. As explained above, and in Defendants’ Proposed Instruction No. 6,
   19
        sound recordings and their underlying musical compositions are separate works
   20
        with their own distinct copyrights. Plantiffs’ proposed instruction will lead the
   21
        jury to incorrectly believe that the work at issue in this case is the sound recording
   22
        of “Joyful Noise,” when in reality, it is not. This instruction should be rejected on
   23
        that basis alone.
   24
   25
   26
   27
   28
                                                   27
                            PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 28 of 87 Page ID #:7651



    1                PROPOSED JURY INSTRUCTION NO. 32
              COPYRIGHT - SUBJECT MATTER-IDEAS AND EXPRESSION
    2                          (17 U.S.C. § 102(b))
    3
              Copyright law allows the author of an original work to stop others from
    4
        copying the original expression in the author’s work. Only the particular
    5
        expression of an idea can be copyrighted and protected. Copyright law does not
    6
        give the author the right to prevent others from copying or using the underlying
    7
        ideas contained in the work, such as any procedures, processes, systems, methods
    8
        of operation, concepts, principles, or discoveries.
    9
   10
        Requesting Party:         Plaintiffs
   11
        Authority:                9th Cir. Civ. Jury Instr. 17.4
   12
   13                               PLAINTIFFS' POSITION
   14         This is the model instruction for copyright cases and provides the jury
   15 general information regarding what can and cannot be protected by copyright in a
   16 fair, unbiased, simple and straight-forward manner. This is the proper instruction
   17 for use in this case.
   18         Defendants alternative(s) (Defendants’ Proposed Instructions Nos. 8, 9) go
   19 well beyond the instructions and improperly and unnecessarily deviates from the
   20 Ninth Circuit pattern jury instructions. While defendants purport to cite as sources
   21 for their Proposed Instruction No. 8 modified versions of 9th Cir. 17.1 and 17.3,
   22 the proposed instruction is not readily recognizable as a fusion of those two pattern
   23 instructions. While the first paragraph contains elements of those instructions, the
   24 second paragraph does not. The entire instruction contains a conglomeration of
   25 statements that will only serve to overload and confuse the jury with abstract
   26 statements of law that provide the jury with no practical explanation of how to
   27 apply any such abstract principles to the facts of this case. Again, the Court should
   28
                                                  28
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 29 of 87 Page ID #:7652



    1
        omit this "hybrid" instruction and use the model instructions for copyright actions
    2
        that are designed to be simple, direct and non-argumentative.
    3
              Defendants Proposed Instruction No. 8 also improperly and unnecessarily
    4
        deviates from and expands upon the Ninth Circuit pattern jury instructions. This
    5
        instruction cites as its source, in part, the Comment to 9th Cir. 17.14. The
    6
        comments are meant to provide guidance and justification for the application of a
    7
        model instruction not, as defendants attempt, a springboard for the creation of a
    8
        new non-pattern instruction.
    9
              The plaintiffs further object to Proposed Instruction No. 8 on the basis that
   10
        the “thin” copyright analysis is not applicable in this case. ITC Textile, Ltd. v. Wal-
   11
        Mart Stores, Inc., No. CV 11-1967 RSWL PLAX, 2012 WL 468065, at *2 (C.D.
   12
        Cal. Feb. 14, 2012)(“thin copyright protection only applies where a copyrighted
   13
        work contains a compilation of non-copyrightable facts and original elements,”
   14
        citing Feist Publications, Inc. v. Rural Telephone Serv. Co., Inc., 499 U.S. 340,
   15
        349 (1991)). Because the thin copyright protection doctrine does not apply to the
   16
        plaintiffs’ song, the standard “substantial similarity” test must be applied to
   17
        determine whether infringement has occurred. Id. Inclusion of this instruction
   18
        would be an improper instruction and misstatement of law.
   19
   20                             DEFENDANTS' OBJECTION
   21
              Plaintiffs and Defendants both propose instructions based on Ninth Circuit
   22
        Model Instruction 17.4 (see Defendants’ Proposed Instructions Nos. 8, 9).
   23
        Plaintiffs’ proposal does not modify Model Instruction 17.4; however, that does
   24
        not necessarily mean that it is preferable over Defendants’ instruction. The Ninth
   25
        Circuit Manual expressly states that the Model Instructions are “not mandatory”
   26
        and “are not a substitute for the individual research and drafting that may be
   27
        required in a particular case.”
   28
                                                  29
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 30 of 87 Page ID #:7653



    1
               Here, Defendants contend that Plaintiffs cannot sustain their burden of
    2
        proving copyright infringement because the allegedly infringed portion of the
    3
        “Joyful Noise” musical composition is not original and is unprotectable
    4
        commonplace expression. Defendants’ Proposed Instructions Nos. 8 and 9 provide
    5
        jurors with a more comprehensive understanding of how commonplace ideas and
    6
        elements can or cannot be the subject of copyright protection and, thus, more
    7
        accurately reflect the law in this Circuit as applied to the facts of this case. See
    8
        Swirsky v. Carey, 376 F.3d 841, 848-49 (9th Cir. 2004); Satava v. Lowry, 323 F.3d
    9
        805, 811-12 (9th Cir. 2003); Apple Computer v. Microsoft Corp., 35 F.3d 1435,
   10
        1442 (9th Cir. 1994); Mattel, Inc. v. MGA Entm’t, Inc., 616 F.3d 904, 915 (9th Cir.
   11
        2010). Defendants’ Proposes Instructions Nos. 8 and 9 should be given in lieu of
   12
        this instruction.
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                   30
                            PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 31 of 87 Page ID #:7654



    1              PROPOSED JURY INSTRUCTION NO. 33
           COPYRIGHT INFRINGEMENT – ELEMENTS - OWNERSHIP AND
    2                            COPYING
                           (17 U.S.C. § 501(a)-(b))
    3
    4         Anyone who copies original expression from a copyrighted work during the
    5 term of the copyright without the owner's permission infringes the copyright.
    6
              On the plaintiffs’ copyright infringement claim, the plaintiffs have the
    7
        burden of proving by a preponderance of the evidence that:
    8
    9         1.     the plaintiffs are the owners of a valid copyright; and
   10
              2.     the defendants copied original expression from the copyrighted work.
   11
   12
              If you find that the plaintiffs have proved both of these elements, your
   13
        verdict should be for the plaintiffs. If, on the other hand, you find that the
   14
        plaintiffs have failed to prove either of these elements, your verdict should be for
   15
        the defendants.
   16
   17
        Requesting Party:          Plaintiffs
   18
        Authority:                 9th Cir. Civ. Jury Instr. 17.5
   19
   20                                PLAINTIFFS' POSITION
   21         This is the model instruction for copyright cases and provides the jury the
   22 elements of plaintiffs’ claim in a fair, unbiased, simple and straight-forward
   23 manner. This is the proper instruction for use in this case.
   24         Defendants’ version, Defendants’ Proposed Instruction No. 10, inserts
   25 improper additions, including unnecessary and unwarranted references to
   26 affirmative defenses. This instruction is designed to be limited to informing the
   27 jury as to the two elements of plaintiffs’ claim, nothing more. Affirmative defenses
   28 are addressed elsewhere, they do not need to be addressed in this instruction.
                                                  31
                          PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 32 of 87 Page ID #:7655



    1
        Nothing within Model Instruction 17.5 “mandates a finding for Plaintiffs even if a
    2
        defense applies” or conflicts with the other instructions that properly contain
    3
        references to affirmative defenses.
    4
              Defendants’ improper insertions will only serve to mislead and confuse the
    5
        jury as they only seek to bolster defendants' claims and arguments, rather than
    6
        follow the framework of the model instructions, which are designed to fairly and
    7
        impartially inform and educate the jury as to the matters and issues to be decided
    8
        by them. Further, defendants’ defenses should and will be introduced to the jury in
    9
        the proper manner and sequence, as dictated by the model instructions.
   10
   11                             DEFENDANTS' OBJECTION
   12
              Plaintiffs and Defendants both propose instructions based on Ninth Circuit
   13
        Model Instruction 17.5 (see Defendants’ Proposed Instruction No. 10). Plaintiffs’
   14
        proposal does not modify Model Instruction 17.5; however, that does not
   15
        necessarily mean that it is preferable over Defendants’ instruction. As explained
   16
        above, the Ninth Circuit Manual expressly states that the Model Instructions are
   17
        “not mandatory” and “are not a substitute for the individual research and drafting
   18
        that may be required in a particular case.” Defendants’ proposal does not
   19
        substantively change the Model Instruction; rather, it clarifies that, in order to
   20
        prove copyright infringement, Plaintiffs must own a valid copyright in the
   21
        allegedly infringed portion of “Joyful Noise” (a valid statement) and that only the
   22
        copying of original and protectable expression can be infringement. Defendants’
   23
        proposal also reminds jurors that, even if Plaintiffs prove the two elements listed,
   24
        Defendants are not liable for infringement if they prove one or more affirmative
   25
        defenses. Unless this modification is included, Model Instruction 17.5 mandates a
   26
        finding for Plaintiffs even if a defense applies, which will conflict with the various
   27
        other instructions given regarding affirmative defenses. Defendants’ proposed
   28
                                                  32
                         PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 33 of 87 Page ID #:7656



    1
        addition will appropriately avoid jury confusion. And Plaintiffs cannot dispute
    2
        that, if they were to prove their case, Defendants can still prevail if they establish a
    3
        defense.
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                   33
                         PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 34 of 87 Page ID #:7657



    1              PROPOSED JURY INSTRUCTION NO. 34
        COPYRIGHT INFRINGEMENT - OWNERSHIP OF VALID COPYRIGHT
    2                        - DEFINITION
                          (17 U.S.C. §§ 201-205)
    3
    4         The plaintiffs are the owners of a valid copyright in “Joyful Noise” if the
    5 plaintiffs prove by a preponderance of the evidence that:
    6
              1.     the plaintiffs’ work is original; and
    7
    8         2      the plaintiffs are the authors or creators of the work or received a
    9                transfer of the copyright.
   10
   11
   12 Requesting Party:              Plaintiffs

   13 Authority:                     9th Cir. Civ. Jury Instr. 17.6

   14
                                       PLAINTIFFS' POSITION
   15
              This is the model instruction for copyright cases and provides the jury the
   16
        information it needs to assess the validity of plaintiff’s copyright in a fair,
   17
        unbiased, simple and straight-forward manner. This is the proper instruction for
   18
        use in this case.
   19
              Defendants proposed instruction improperly asks the jury to determine
   20
        issues of law that the Court should determine, rather than the jury, if the Court
   21
        doesn’t first determine that defendants have waived this defense. (Dkt. 413).
   22
   23
                                    DEFENDANTS' OBJECTION
   24
   25         In order to sustain their burden of proving infringement at trial, Plaintiffs

   26 must prove their ownership of a valid copyright in the musical composition “Joyful
   27 Noise” by a preponderance of the evidence. This includes proving that Plaintiffs
   28 are the owners of a valid copyright registration in that musical composition. This
                                                    34
                            PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 35 of 87 Page ID #:7658



    1
        requirement was recently made clear by the U.S. Supreme Court’s decision in
    2
        Fourth Estate Public Benefit Corp. v. Wall-Street.com LLC, 139 S. Ct. 881, 891
    3
        (2019), which held that a copyright plaintiff must own a valid copyright
    4
        registration for the work at issue prior to bringing a claim for infringement. See
    5
        also 17 U.S.C. §§ 410, 411. Plaintiffs’ proposed jury instructions pretend like this
    6
        requirement does not exist. The jury should be advised of this requirement,
    7
        especially in light of the fact that the scope and validity of Plaintiffs’ copyright
    8
        registration is squarely at issue. As made clear by Defendant’s Proposed
    9
        Instruction No. 11, the issues in this case will include whether Plaintiffs’ copyright
   10
        registration protects the underlying beat in “Joyful Noise” at issue in this case and
   11
        whether Plaintiffs’ copyright registration knowingly included false or inaccurate
   12
        information relating to the nature, ownership, or chain of title of “Joyful Noise”
   13
        (which may require a subsequent determination of whether that false information
   14
        would have caused the Register of Copyrights not to register the copyright). The
   15
        jury should be provided with these details in any instruction regarding the process
   16
        by which a copyright registration is obtained. Plaintiffs’ proposal should therefore
   17
        be rejected.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                   35
                         PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 36 of 87 Page ID #:7659



    1                   PROPOSED JURY INSTRUCTION NO. 35
                      COPYRIGHT INFRINGEMENT - ORIGINALITY
    2
    3
              An original work may include or incorporate elements taken from prior
    4
        works. The original parts of the plaintiff's work are the parts created:
    5
    6         1.     independently by the work's author, that is, the author did not copy it
    7                from another work; and
    8
              2.     by use of at least some minimal creativity.
    9
   10         In copyright law, the "original" part of a work need not be new or novel.
   11
   12
   13
        Requesting Party:         Plaintiffs
   14
        Authority:                9th Cir. Civ. Jury Instr. 17.14
   15
   16                               PLAINTIFFS' POSITION
   17         This is the model instruction for copyright cases and provides the jury the

   18 elements required to establish originality under copyright lawin a fair, unbiased,
   19 simple and straight-forward manner. This is the proper instruction for use in this
   20 case.
   21         Defendants’ alternative, Defendants’ Proposed Instruction No. 7, improperly

   22 and unnecessarily deviates from the Ninth Circuit pattern jury instruction 17.14.
   23 Defendants insert improper additions, including beginning the instruction with the
   24 statement that, “Not all expression is copyrightable.” This statement is
   25 argumentative and extraneous to the purpose of 17.14 – to inform the jury on the
   26 concept and elements of originality.
   27      Defendants’ instruction also contains other argumentative, defense-skewed

   28 and inappropriate phrases and statements, including attempting to add a
                                                  36
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 37 of 87 Page ID #:7660



    1
        requirement that plaintiffs prove that “Joyful Noise” “contain[s] variations from
    2
        previously existing art that are more than trivial, miniscule, common, or trite.” All
    3
        that is required is stated in the pattern instruction – “some minimal creativity.” The
    4
        instruction and the first two comments make it clear that the required level of
    5
        creativity is “minimal.” The cases cited by defendants do not hold otherwise. See,
    6
        e.g., Feist Publications, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 345
    7
        (1991)(Copyright law requires that “the work was independently created by the
    8
        author … and that it possesses at least some minimal degree of creativity.(citation
    9
        omitted). To be sure, the requisite level of creativity is extremely low; even a slight
   10
        amount will suffice.”) The Court should reject defendants’ attempts to elevate or
   11
        obfuscate the originality/minimal creativity requirement.
   12
              Defendants also omit the sentence, “In copyright law, the “original” part of a
   13
        work need not be new or novel.” This is an important concept and should be
   14
        included.
   15
              These improper additions and deletions proposed by the defendants will only
   16
        serve to mislead and confuse the jury. The model instruction, as proposed by
   17
        plaintiffs, is simple, direct and non-argumentative and should be used.
   18
   19                             DEFENDANTS' OBJECTION
   20
              Plaintiffs and Defendants both propose instructions based on Ninth Circuit
   21
        Model Instruction 17.14 (see Defendants’ Proposed Instruction No. 7). Plaintiffs’
   22
        proposal does not modify Model Instruction 17.14; however, that does not
   23
        necessarily mean that it is preferable over Defendants’ instruction. As explained
   24
        above, the Ninth Circuit Manual expressly states that the Model Instructions are
   25
        “not mandatory” and “are not a substitute for the individual research and drafting
   26
        that may be required in a particular case.”
   27
   28
                                                  37
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 38 of 87 Page ID #:7661



    1
              Drawing from the relevant case law in this Circuit, Defendants’ proposal
    2
        accurately provides additional context to jurors regarding what the test for
    3
        originality actually is. As explained above, Defendants contend that the allegedly
    4
        infringed portion of the “Joyful Noise” musical composition is not original and is
    5
        unprotectable commonplace expression. Defendants’ Proposed Instruction No. 7
    6
        will provide jurors with the appropriate context to assess whether Plaintiffs can
    7
        sustain their burden of proving original and protectable expression. It should be
    8
        given in lieu of Plaintiffs’ proposed instruction.
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  38
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 39 of 87 Page ID #:7662



    1
                           PROPOSED JURY INSTRUCTION NO. 36
    2                            COPYRIGHT INTERESTS-
                           JOINT AUTHORS (17 U.S.C. §§ 101, 201(a))
    3
    4
              A copyright owner is entitled to exclude others from copying a joint work.
    5
        A joint work is a work prepared by two or more authors. At the time of the joint
    6
        work's creation, a joint work must have two or more authors, and:
    7
    8         1.     each author must have made a substantial and valuable contribution to
    9                the work;
   10
              2.     each author must have intended that his contribution be
   11
                     merged into inseparable or interdependent parts of a unitary whole;
   12
                     and
   13
   14         3.     each author must have contributed material to the joint work which
   15                could have been independently copyrighted.
   16
   17         Each author of a joint work shares an undivided interest in the entire joint

   18 work. A copyright owner in a joint work may enforce the right to exclude others in
   19 an action for copyright infringement.
   20
              In deciding whether parties intended their contributions to be merged in
   21
        element 2, above, you may consider whether the parties signed a written agreement
   22
        stating that the copyright in the work is to be jointly owned. If there is no such
   23
        agreement, you may consider whether:
   24
   25         a.     each of the parties exercised control over the work;
   26
   27
   28
                                                  39
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 40 of 87 Page ID #:7663



    1
              b.     each of the parties’ actions showed they shared the intent to be co-
    2
                     authors when they were creating the work, for instance by publicly
    3
                     stating that the work was their shared project; and
    4
    5         c.     the audience-appeal of the work depends on the contribution of each
    6                party so that the share of each party’s contribution to the work’s
    7                success cannot be appraised.
    8
              In making a substantial and valuable contribution to a work, each author’s
    9
        contribution to the joint work need not be equal.
   10
   11         A written agreement stating the copyright in the work is to be jointly owned
   12 may show that each author of a joint work intended that his contribution be merged
   13 into inseparable or interdependent parts of a unitary whole.
   14
              In contributing material to the joint work that could have been independently
   15
        copyrighted, each author’s contribution should be entitled to copyright protection
   16
        without the contributions by the other authors.
   17
   18
   19 Requesting Party:           Plaintiffs
   20 Authority:                  9th Cir. Civ. Jury Instr. 17.9
   21
                                    PLAINTIFFS' POSITION
   22
              This is the model instruction for copyright cases and provides the jury
   23
        information related to joint works in a fair, unbiased, simple and straight-forward
   24
        manner. This is the proper instruction for use in this case.
   25
              Defendants’ Proposed Instruction No. 12 improperly and unnecessarily
   26
        deviates from the Ninth Circuit pattern jury instruction 17.15. There exists pattern
   27
        instructions 17.9 (Joint Authors) and 17.15 (derivative work) which already
   28
                                                  40
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 41 of 87 Page ID #:7664



    1
        properly cover this – obviating the need for this long, excessively complex and
    2
        convoluted instruction.
    3
              Moreover, the three items that defendants claim to constitute “elements” of
    4
        proof and that the plaintiffs bear the burden of proving each are, in fact, factors that
    5
        the fact-finder may consider in determining if a work is joint. Richlin v. Metro-
    6
        Goldwyn-Mayer Pictures, Inc., 531 F.3d 962, 970 (9th Cir. 2008). Moreover, they
    7
        are non-exclusive factors. Aalmuhammed v. Lee, 202 F.3d 1227, 1235 (9th Cir.
    8
        2000)(“The factors articulated in this decision and the Second and Seventh Circuit
    9
        decisions cannot be reduced to a rigid formula, because the creative relationships
   10
        to which they apply vary too much. Different people do creative work together in
   11
        different ways, and even among the same people working together the relationship
   12
        may change over time as the work proceeds.”) Nor do the cases cited by
   13
        defendants indicate that the proof of all three factors is required to prove the
   14
        creation of a joint work. See, e.g., Richlin, 531 F.3d at 970 (weighing factors in
   15
        making joint work determination).
   16
              So, too, Defendants have waived their right to raise this defense by failing to
   17
        timely comply with the mandatory procedures in 17 U/.S.C. §411(b) and (c).
   18
              The model instructions contain two instructions which adequately address
   19
        joint and derivative works. The Court should use them, rather than defendants’
   20
        proposed instruction that erroneously requires that plaintiffs prove three elements
   21
        conjunctively. Moreover, the jury’s determination of this issue is subsumed in its
   22
        determination of the first element of plaintiffs’ claim in instruction 17.5 – are
   23
        plaintiffs the owners of a valid copyright? The model instruction as proposed by
   24
        plaintiffs is simple, direct and non-argumentative. The Court should use it rather
   25
        than defendants’ altered version.
   26
   27
   28
                                                  41
                         PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 42 of 87 Page ID #:7665



    1                             DEFENDANTS' OBJECTION
    2
              Plaintiffs and Defendants both propose instructions based on Ninth Circuit
    3
        Model Instruction 17.9 (see Defendants’ Proposed Instruction No. 12). Plaintiffs’
    4
        proposal does not modify Model Instruction 17.9; however, that does not
    5
        necessarily mean that it is preferable over Defendants’. Plaintiffs’ mere
    6
        regurgitation of the Model Instruction here is confusing and does not conform the
    7
        instruction to reflect the nuances of this case or the case law. Here, Defendants
    8
        contend that Plaintiffs cannot sustain their burden of proving ownership of a valid
    9
        copyright registration in “Joyful Noise” and that their copyright registration is for a
   10
        derivative work that does not protect the allegedly infringed portion of “Joyful
   11
        Noise” (i.e., the instrumental beat created by Mr. Ojukwu). As such, jurors will
   12
        need to decide whether “Joyful Noise” is a jointly authored work or whether Mr.
   13
        Gray and Mr. Lambert created a derivative work from Mr. Ojukwu’s pre-existing
   14
        beat. In light of this, it is more effective to instruct the jury on the meaning of
   15
        these terms together, rather than in separate instructions. In addition, Defendants’
   16
        proposal more succinctly and clearly explains the meaning of the two terms and
   17
        their relationship, which will be easier for jurors to understand and apply to the
   18
        facts. Jurors are already exposed to vast amounts of information during trial and
   19
        the instructions should be streamlined to provide jurors with the information that
   20
        they need to assess the parties’ claims and defenses in a digestible manner.
   21
        Defendants’ Proposed Instruction No. 12 should be given in lieu of this instruction.
   22
   23
   24
   25
   26
   27
   28
                                                   42
                         PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 43 of 87 Page ID #:7666



    1                     PROPOSED JURY INSTRUCTION NO. 37
                           COPYRIGHT INTERESTS-ASSIGNEE
    2                            (17 U.S.C. § 201(d)(1))
    3
              A copyright owner may transfer to another person all or part of the owner’s
    4
        property interest in the copyright; that is, the right to exclude others from copying
    5
        the work. The person to whom the copyright is transferred becomes the owner of
    6
        the copyright in the work.
    7
    8         To be valid, the transfer must be in a writing signed by the transferor. The
    9 person to whom this right is transferred is called an assignee. The assignee may
   10 enforce this right to exclude others in an action for copyright infringement.
   11
   12
   13 Requesting Party:           Plaintiffs
   14 Authority:                  9th Cir. Civ. Jury Instr. 17.12 (modified)
   15
   16                                PLAINTIFFS' POSITION
              This is the model instruction for copyright cases and provides the jury
   17
        information relating to the transfer of copyrights in a fair, unbiased, simple and
   18
        straight-forward manner. This is the proper instruction for use in this case.
   19
              Defendants' Proposed Instruction No. 13, which it proposes as an alternative,
   20
        improperly and unnecessarily deviates from the Ninth Circuit pattern jury
   21
        instruction 17.12. Defendants insert improper additions, including references in
   22
        paragraph 1 to defendants’ contentions and an extraneous and irrelevant non-party
   23
        to the litigation. Defendants also delete “The assignee may enforce this right to
   24
        exclude others in an action for copyright infringement.” This language should be
   25
        included as assignments will be admitted into evidence in this case and the jury
   26
        needs to be advised that an assignee has the power to enforce a copyright.
   27
   28
                                                  43
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 44 of 87 Page ID #:7667



    1
        Defendants’ additions and omissions will only serve to mislead and confuse the
    2
        jury
    3                            DEFENDANTS' OBJECTION
    4
               Plaintiffs and Defendants both propose instructions based on Ninth Circuit
    5
        Model Instruction 17.12 (see Defendants’ Proposed Instruction No. 13). The only
    6
        substantive difference between the two proposals is Defendants’ implementation of
    7
        Model Instruction 17.12’s introductory paragraph. Defendants’ Proposed
    8
        Instruction No. 13 includes a short introduction that tracks the Model Instruction to
    9
        provide jurors with context for why the assignment instruction is relevant.
   10
        Defendants’ introduction is not argumentative; it merely states Defendants’
   11
        position on this issue. Jurors should be provided with this necessary context.
   12
        Defendants’ Proposed Instruction No. 13 should be given in lieu of this instruction.
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 44
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 45 of 87 Page ID #:7668



    1               PROPOSED JURY INSTRUCTION NO. 38
            COPYRIGHT INFRINGEMENT - COPYRIGHT REGISTRATION
    2                          CERTIFICATE
                             (17 U.S.C. § 410(c))
    3
    4
              A copyright owner may obtain a certificate of registration from the
    5
        Copyright Office.
    6
    7         The evidence in this case includes Exhibit ___, a certificate of copyright
    8 registration from the Copyright Office. From this certificate you may, but need
    9 not, conclude that: plaintiffs' work is the original and copyrightable work of the
   10 authors and that the plaintiffs own the copyright in that work, which I explain in
   11 Instructions _____[insert instruction numbers relevant to elements of plaintiff's
   12 burden].
   13
   14
   15 Requesting Party:            Plaintiffs

   16 Authority:                   9th Cir. Civ. Jury Instr. 17.7 (modified)

   17                                PLAINTIFFS' POSITION
   18         This is the model instruction for copyright cases and provides the jury the
   19 information that it needs regarding copyright registration certificates in a fair,
   20 unbiased, simple and straight-forward manner. This is the proper instruction for
   21 use in this case.
   22         Defendants’ Proposed Instruction No. 11improperly and unnecessarily
   23 deviates from the Ninth Circuit pattern jury instruction 17.7. Defendants insert
   24 improper additions, including defendants' arguments and contentions.
   25 Compounding that error, those arguments and contentions are not even identified
   26 as such. Rather, the wording may cause a lay person to improperly perceive the
   27 defendants' allegations as established facts that the jury is to accept:
   28       Plaintiffs do not have a copyright registration for Mr. Ojukwu's beat."
                                                45
                          PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 46 of 87 Page ID #:7669



    1
            "Second, even if the copyright registration did encompass Mr. Ojukwu's
    2
              beat, Plaintiffs' registration for "Joyful Noise" does not accurately reflect the
    3
              ownership of it at the time of registration and it misstates the contributions
    4
              of the authors of "Joyful Noise." (Emphasis added to argumentative portions
    5
              that essentially instruct the jury to assume unproven facts and contentions.)
    6
              Such improper insertions and unclear language will only serve to mislead
    7
        and confuse the jury as they only seek to bolster defendants' claims and arguments,
    8
        rather than follow the framework of the model instructions, which are designed to
    9
        fairly and impartially inform and educate the jury as to the matters and issues to be
   10
        decided by them. Moreover, these argumentative statements regarding "derivative
   11
        works" and other alleged inaccuracies improperly present a jury issues that are
   12
        outside the scope of the jury and, arguable, the exclusive domain of the Register of
   13
        Copyright per Section 411(b) and (c) of the Copyright Act, 17 U.S.C. 411(b) and
   14
        (c), Finally, as set forth in our Trial Brief (Dkt 413), Defendants have long-since
   15
        waived these arguments.
   16
              The model instruction as proposed by plaintiffs is simple, direct and non-
   17
        argumentative. The Court should use it rather than defendants' altered version
   18
   19                             DEFENDANTS' OBJECTION
   20
              Plaintiffs and Defendants both propose instructions based on Ninth Circuit
   21
        Model Instruction 17.7 (see Defendants’ Proposed Instruction No. 11). Plaintiffs’
   22
        proposal merely regurgitates various portions of the Model Instruction, ignoring
   23
        the U.S. Supreme Court’s recent decision in Fourth Estate Public Benefit Corp. v.
   24
        Wall-Street.com LLC, 139 S. Ct. 881, 891 (2019), which held that a copyright
   25
        plaintiff must own a valid copyright registration for the work at issue prior to
   26
        bringing a claim for copyright infringement. See also 17 U.S.C. §§ 410, 411.
   27
        Under this binding authority, in order to sustain their burden of proving
   28
                                                  46
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 47 of 87 Page ID #:7670



    1
        infringement at trial, Plaintiffs must prove their ownership of a valid copyright
    2
        registration in the musical composition “Joyful Noise” by a preponderance of the
    3
        evidence. As explained above, Plaintiffs’ proposed jury instructions pretend like
    4
        this requirement does not exist. The jury should be advised of this requirement, as
    5
        well as how to assess the validity of a copyright registration. Plaintiffs’ proposal
    6
        should be rejected, and Defendants’ Proposed Instruction No. 11 should be given
    7
        in lieu of this instruction.
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  47
                         PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 48 of 87 Page ID #:7671



    1                   PROPOSED JURY INSTRUCTION NO. 39
                               DERIVATIVE WORK
    2                COPYRIGHT INTERESTS—DERIVATIVE WORK
                              (17 U.S.C. §§ 101, 106(2))
    3
    4
              A copyright owner is entitled to exclude others from creating derivative
    5
        works based on the owner’s copyrighted work. The term derivative work refers to
    6
        a work based on one or more pre-existing works, such as a musical arrangement,
    7
        sound recording, or any other form in which the pre-existing work is recast,
    8
        transformed, or adapted. Accordingly, the owner of a copyrighted work is entitled
    9
        to exclude others from recasting, transforming, or adapting the copyrighted work
   10
        without the owner’s permission.
   11
   12 Requesting Party:           Plaintiffs
   13
      Authority:                  9th Cir. Civ. Jury Instr. 17.15 (modified)
   14
   15                               PLAINTIFFS' POSITION

   16         The model instruction as proposed by plaintiffs is simple, direct and non-
   17 argumentative. The Court should use it rather than defendants’ altered version
   18 Defendants’ Proposed Instruction No. 12 improperly and unnecessarily deviates
   19 from the Ninth Circuit pattern jury instruction 17.15. There exists pattern
   20 instructions 17.9 (Joint Authors) and 17.15 (derivative work) which already
   21 properly cover this – obviating the need for this long, excessively complex and
   22 convoluted instruction.
   23         Moreover, the three items that defendants claim to constitute “elements” of
   24 proof and that the plaintiffs bear the burden of proving each are, in fact, factors that
   25 the fact-finder may consider in determining if a work is joint. Richlin v. Metro-
   26 Goldwyn-Mayer Pictures, Inc., 531 F.3d 962, 970 (9th Cir. 2008). Moreover, they
   27 are non-exclusive factors. Aalmuhammed v. Lee, 202 F.3d 1227, 1235 (9th Cir.
   28 2000)(“The factors articulated in this decision and the Second and Seventh Circuit
                                               48
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 49 of 87 Page ID #:7672



    1
        decisions cannot be reduced to a rigid formula, because the creative relationships
    2
        to which they apply vary too much. Different people do creative work together in
    3
        different ways, and even among the same people working together the relationship
    4
        may change over time as the work proceeds.”) Nor do the cases cited by
    5
        defendants indicate that the proof of all three factors is required to prove the
    6
        creation of a joint work. See, e.g., Richlin, 531 F.3d at 970 (weighing factors in
    7
        making joint work determination).
    8
              So, too, Defendants have waived their right to raise this defense by failing to
    9
        timely comply with the mandatory procedures in 17 U/.S.C. §411(b) and (c).
   10
              The model instructions contain two instructions which adequately address
   11
        joint and derivative works. The Court should use them, rather than defendants’
   12
        proposed instruction that erroneously requires that plaintiffs prove three elements
   13
        conjunctively. Moreover, the jury’s determination of this issue is subsumed in its
   14
        determination of the first element of plaintiffs’ claim in instruction 17.5 – are
   15
        plaintiffs the owners of a valid copyright?
   16
   17                              DEFENDANTS' OBJECTION
   18
              Plaintiffs and Defendants both propose instructions based on Ninth Circuit
   19
        Model Instruction 17.15 (see Defendants’ Proposed Instruction No. 12). However,
   20
        Plaintiffs’ proposal excludes a crucial portion of Model Instruction 17.15, namely,
   21
        that, the copyright in a derivative work only covers the newly created material in
   22
        the work, and not the pre-existing work. Without this portion of the instruction,
   23
        jurors will be led to believe that the owner of a derivative work has rights in the
   24
        entirety of the work, including the pre-existing work, when the law is clear that this
   25
        is not the case.
   26
              This distinction is supremely important here. Defendants contend that
   27
        Plaintiffs cannot sustain their burden of proving ownership of a valid copyright
   28
                                                  49
                           PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 50 of 87 Page ID #:7673



    1
        registration in “Joyful Noise” and that their copyright registration is for a
    2
        derivative work that does not protect the allegedly infringed portion of “Joyful
    3
        Noise” (i.e., the instrumental beat created by Mr. Ojukwu). As such, jurors will
    4
        need to decide whether “Joyful Noise” is a jointly authored work or whether Mr.
    5
        Gray and Mr. Lambert created a derivative work from Mr. Ojukwu’s pre-existing
    6
        beat. Jurors cannot assess the validity of Plaintiffs’ claims without also being
    7
        instructed as to the scope of a copyright owner’s interest in a derivative work.
    8
        Defendants’ Proposed Instruction No. 12 is also preferable because it instructs the
    9
        jury on the interplay of joint and derivative works together, which will make these
   10
        concepts easier for jurors to understand and apply to the facts here. Defendants’
   11
        Proposed Instruction No. 12 should be given in lieu of this instruction.
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  50
                         PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 51 of 87 Page ID #:7674



    1                  PROPOSED JURY INSTRUCTION NO. 40
                  COPYING - ACCESS AND SUBSTANTIAL SIMILARITY
    2
    3
              Instruction __ [insert cross reference to the pertinent instruction, e.g.,
    4
        Instruction 17.5] states that the plaintiffs have the burden of proving that the
    5
        defendants copied original elements from the plaintiffs’ copyrighted work. The
    6
        plaintiffs may show the defendants copied from the work by proving by a
    7
        preponderance of the evidence that the defendants had access to the plaintiffs’
    8
        copyrighted work and that there are substantial similarities between the
    9
        defendants’ work and original elements of the plaintiffs’ work.
   10
   11         In the absence of any proof of access, you may find that the defendants
   12 copied the plaintiffs’ work if you find that “Joyful Noise” and “Dark Horse” are so
   13 “strikingly similar” that access can be inferred from such similarity alone.
   14
   15 Requesting Party:           Plaintiffs
   16 Authority:                  9th Cir. Civ. Jury Instr. 17.17 (modified)
   17                             Three Boys Music Corp. v. Bolton, 212 F.3d 477, 485
                                  (9th Cir.2000); Baxter v. MCA, Inc., 812 F.2d 421, 423,
   18                             424 n.2 (9th Cir. 1987); Selle v. Gibb, 741 F.2d 896, 901
                                  (7th Cir. 1984)
   19                               PLAINTIFFS' POSITION
   20
              The model instruction as proposed by plaintiffs is simple, direct and non-
   21
        argumentative. The Court should use it rather than defendants' altered version
   22
              Defendants’ Proposed Instruction No. 14 improperly and unnecessarily
   23
        deviates from the Ninth Circuit pattern jury instruction 17.17. Defendants
   24
        improperly modify the pattern instruction, including:
   25
              1. “The authors of the allegedly infringing instrumental music of “Dark
   26
                  Horse”—Mr. Walter and Mr. Gottwald—had access to “Joyful Noise” to
   27
                  creating the instrumental music of ‘Dark Horse’”
   28
                                                  51
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 52 of 87 Page ID #:7675



    1
                      This improperly modifies the phrase “the defendants had access to
    2
                        the plaintiffs’ copyrighted work” so as to limit the plaintiffs to
    3
                        proof that only 2 of the 13 defendants had access to plaintiffs’
    4
                        copyrighted work. This is erroneous and improper. None of the
    5
                        authorities cited by the defendants support this drastic
    6
                        modification, rather they all address issues relating to whether
    7
                        certain works are subject to copyright protection. There is no
    8
                        existing authority that supports this modification. The standard
    9
                        language should be used.
   10
              2. “There are substantial similarities between “Dark Horse” and original,
   11
                 protectable elements of ‘Joyful Noise.’”
   12
                      Defendants modify the standard language to insert the word
   13
                        “protectable.” All of the case cited as sources for this instruction
   14
                        address whether certain works are subject to copyright protection.
   15
                        However, the word is not necessary or of utility as it appears in this
   16
                        instruction, as it gives the jury no guidance as to what is
   17
                        protectable and what is not. Pattern instructions 17.1, 17.3 and 17.4
   18
                        adequately address the issue.
   19
              Defendants modifications will mislead and confuse the jury. The model
   20
        instruction as proposed by plaintiffs is simple, direct and non-argumentative. The
   21
        Court should use it rather than defendants' improperly altered version.
   22
   23                            DEFENDANTS' OBJECTION
   24
              Plaintiffs and Defendants both propose instructions based on Ninth Circuit
   25
        Model Instruction 17.17 (see Defendants’ Proposed Instruction No. 14). Plaintiffs’
   26
        proposed instruction largely tracks the Model Instruction, with the exception of the
   27
        second paragraph, which improperly proposes, in direct contravention of this
   28
                                                 52
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 53 of 87 Page ID #:7676



    1
        Court’s Order dated July 5, 2019 (Dkt. 403, p. 6), to instruct the jury on the
    2
        concept of striking similarity. Plaintiffs know that they are precluded from arguing
    3
        striking similarity at trial and are nonetheless still attempting to assert this theory in
    4
        their jury instruction. Proposing a patently inappropriate instruction such as this
    5
        serves no purpose other than to harass and waste Defendants’ and the Court’s time.
    6
        This instruction must be rejected outright for this reason alone.
    7
              Plaintiffs’ proposed instruction is also defective because it does not consider
    8
        the undisputed facts of this case. It is undisputed that Mr. Walter and Mr.
    9
        Gottwald are the only Defendants involved in the creation of the instrumental
   10
        music in “Dark Horse” that is at issue in this case. As such, the jury should only
   11
        be required to consider whether Mr. Walter and Mr. Gottwald had access to
   12
        “Joyful Noise” prior to their creation of this instrumental music. The jury should
   13
        be instructed in a fashion consistent with the facts presented so that they can
   14
        properly apply the legal standards of access to the facts of this case. Defendants’
   15
        Proposed Instruction No. 14 accounts for these undisputed facts and properly
   16
        instructs the jury on the relevant access issues.
   17
              In light of the above, Defendants’ Proposed Instruction No. 14 should be
   18
        given in lieu of this instruction.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                   53
                         PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 54 of 87 Page ID #:7677



    1                  PROPOSED JURY INSTRUCTION NO. 40
                  COPYING - ACCESS AND SUBSTANTIAL SIMILARITY
    2
    3
              Instruction __ [insert cross reference to the pertinent instruction, e.g.,
    4
        Instruction 17.5] states that the plaintiffs have the burden of proving that the
    5
        defendants copied original elements from the plaintiffs’ copyrighted work. The
    6
        plaintiffs may show the defendants copied from the work by proving by a
    7
        preponderance of the evidence that the defendants had access to the plaintiffs’
    8
        copyrighted work and that there are substantial similarities between the
    9
        defendants’ work and original elements of the plaintiffs’ work.
   10
   11
   12 Requesting Party:           Plaintiffs
   13 Authority:                  9th Cir. Civ. Jury Instr. 17.17
   14
                                    PLAINTIFFS' POSITION
   15
              The model instruction as proposed by plaintiffs is simple, direct and non-
   16
        argumentative. The Court should use it rather than defendants' altered version
   17
              Defendants’ Proposed Instruction No. 14 improperly and unnecessarily
   18
        deviates from the Ninth Circuit pattern jury instruction 17.17. Defendants
   19
        improperly modify the pattern instruction, including:
   20
              3. “The authors of the allegedly infringing instrumental music of “Dark
   21
                  Horse”—Mr. Walter and Mr. Gottwald—had access to “Joyful Noise” to
   22
                  creating the instrumental music of ‘Dark Horse’”
   23
                      This improperly modifies the phrase “the defendants had access to
   24
                        the plaintiffs’ copyrighted work” so as to limit the plaintiffs to
   25
                        proof that only 2 of the 13 defendants had access to plaintiffs’
   26
                        copyrighted work. This is erroneous and improper. None of the
   27
                        authorities cited by the defendants support this drastic
   28
                                                  54
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 55 of 87 Page ID #:7678



    1
                         modification, rather they all address issues relating to whether
    2
                         certain works are subject to copyright protection. There is no
    3
                         existing authority that supports this modification. The standard
    4
                         language should be used.
    5
              4. “There are substantial similarities between “Dark Horse” and original,
    6
                  protectable elements of ‘Joyful Noise.’”
    7
                      Defendants modify the standard language to insert the word
    8
                         “protectable.” All of the case cited as sources for this instruction
    9
                         address whether certain works are subject to copyright protection.
   10
                         However, the word is not necessary or of utility as it appears in this
   11
                         instruction, as it gives the jury no guidance as to what is
   12
                         protectable and what is not. Pattern instructions 17.1, 17.3 and 17.4
   13
                         adequately address the issue.
   14
              Defendants modifications will mislead and confuse the jury. The model
   15
        instruction as proposed by plaintiffs is simple, direct and non-argumentative. The
   16
        Court should use it rather than defendants' improperly altered version.
   17
   18                             DEFENDANTS' OBJECTION
   19
              Plaintiffs and Defendants both propose instructions based on Ninth Circuit
   20
        Model Instruction 17.17 (see Defendants’ Proposed Instruction No. 14). This
   21
        instruction appears to be an alternative to Plaintiffs’ prior instruction, modified
   22
        only through the removal of Plaintiffs’ improper striking similarity instruction.
   23
        However, even without the instruction on striking similarity, Plaintiffs’ instruction
   24
        should still be rejected, for the same reasons outlined above. While it explains the
   25
        elements that Plaintiffs are required to prove in order to show copying in a general
   26
        sense, it fails to account for the undisputed facts of this case, which require that
   27
        these general standards be modified when explained to the jury. As explained
   28
                                                  55
                         PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 56 of 87 Page ID #:7679



    1
        above, it is undisputed that Mr. Walter and Mr. Gottwald are the only Defendants
    2
        involved in the creation of the instrumental music in “Dark Horse” that is at issue
    3
        in this case. As such, the jury should only be required to consider whether Mr.
    4
        Walter and Mr. Gottwald had access to “Joyful Noise” prior to their creation of this
    5
        instrumental music. The jury should be instructed in a fashion consistent with the
    6
        facts presented so that they can properly apply the legal standards of access to the
    7
        facts of this case. Defendants’ Proposed Instruction No. 14 accounts for these
    8
        undisputed facts and properly instructs the jury on the relevant access issues.
    9
              In light of the above, Defendants’ Proposed Instruction No. 14 should be
   10
        given in lieu of this instruction.
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 56
                         PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 57 of 87 Page ID #:7680



    1                     PROPOSED JURY INSTRUCTION NO. 41
                                INVERSE RATIO RULE
    2
    3         If the plaintiff makes a strong showing of access, then a lesser showing of
    4 substantial similarity is required.
    5
    6
        Requesting Party: Plaintiff
    7
        Authority:          Three Boys Music Corp. v. Bolton, 212 F.3d 477, 485 (9th
    8                       Cir. 2000) (the inverse ratio rule “requires a lesser
    9                       showing of substantial similarity if there is a strong
                            showing of access”); Swirsky v. Carey, 376 F.3d 844-45
   10
                            (9th Cir. 2004) (same)
   11
   12                                 PLAINTIFFS' POSITION

   13         Plaintiffs’ “inverse ratio” jury instruction is simple and properly states the

   14 law. The word “strong” is a simple and ordinary word of common and wide use. It
   15 will invoke no confusion from the jury. To the extent that the Court believes that it
   16 requires definition the plaintiffs can fashion a definition. Plaintiffs believe that the
   17 evidence will support the submission of this instruction.
   18         In Rice v. Fox Broad. Co., 330 F.3d 1170, 1178 (9th Cir. 2003), the Ninth

   19 Circuit explained that historically, when examining the application of the inverse
   20 ratio rule, conceded access has been a factor. The decision does not, however, limit
   21 the application of the doctrine to such cases.
   22       A detailed elaboration upon substantial similarity within this instruction is

   23 not required, as it is adequately addressed in Plaintiffs Proposed Instructions 40
   24 and 44.
   25
                                  DEFENDANTS' OBJECTION
   26
   27         Plaintiffs’ Proposed Instruction No. 41 should be rejected. Plaintiffs appear

   28 to be proposing an “inverse ratio” jury instruction. Initially, Plantiffs’ proposal
                                                  57
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 58 of 87 Page ID #:7681



    1
        should be rejected because they cannot make a “strong” showing of access. In any
    2
        event, Plaintiffs fail to explain the mechanics of the rule. Specifically, it does not
    3
        provide the jury with any details as to what a “strong” showing of access means
    4
        under applicable law, which is necessarily required in order for jurors to properly
    5
        apply this rule. For example, in Rice v. Fox Broad. Co., 330 F.3d 1170, 1178 (9th
    6
        Cir. 2003), the Ninth Circuit explained that a “concession of access by the
    7
        defendant to the plaintiff’s copyrighted work” is a “prominent factor” in
    8
        determining whether the inverse ratio rule can apply. Without such details, the
    9
        jury will be left guessing as to what a “strong” showing of access is, and will
   10
        ascribe their own, likely legally incorrect, meaning to the term.
   11
              Plaintiffs’ proposal is also flawed because it omits important details
   12
        regarding the substantial similarity analysis. Plaintiffs’ proposal grossly
   13
        oversimplifies the substantial similarity concept. It is true that substantial
   14
        similarity considers the works as a whole; however, this test also requires that there
   15
        be substantial similarities between original and protectable elements between the
   16
        two works before the jury can find that copying has occurred. This rule applies
   17
        even in cases where the inverse ratio rule is implicated. See Funky Films, Inc. v.
   18
        Time Warner Entm’t Co., 462 F.3d 1072, 1077 (9th Cir. 2006); Buggs v.
   19
        Dreamworks, Inc., 2010 WL 5790251, at *11 (C.D. Cal. Dec. 28, 2010). As
   20
        written, the jury may be confused by this instruction and improperly consider
   21
        unprotectable elements of the works in determining substantial similarity.
   22
              On a similar note, Plaintiffs’ instruction is also defective because it does not
   23
        instruct jurors that no amount of proof access will suffice to show copying if there
   24
        are no similarities in original, protectable expression. See Funky Films, 462 F.3d
   25
        at 1081; Buggs, 2010 WL 5790251, at *11 (“Even assuming, arguendo, that
   26
        Defendants had a high degree of access to Plaintiff’s work, the inverse ratio rule
   27
        does not aid Plaintiff because ‘[n]o amount of proof of access will suffice to show
   28
                                                  58
                         PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 59 of 87 Page ID #:7682



    1
        copying if there are no similarities’ between the protected expressions in the two
    2
        works.”).
    3
              Finally, as stated above, the inverse ratio rule will not even apply in this
    4
        case. Again, the Ninth Circuit has acknowledged that the inverse ratio rule
    5
        typically applies in cases where a defendant has conceded access the plaintiff’s
    6
        work. See Rice, 330 F.3d at 1178-79. Plaintiffs admittedly have no evidence of
    7
        direct access or chain of events access to “Joyful Noise” by Defendants. Plaintiffs’
    8
        sole theory is that “Joyful Noise” was so widely disseminated that the jury should
    9
        infer that Defendants had access to the work prior to creating “Dark Horse.” Even
   10
        then, none of the Defendants availed themselves of the opportunity to hear “Joyful
   11
        Noise” prior to creating “Dark Horse” and all unequivocally deny ever hearing it.
   12
        The Ninth Circuit has appropriately rejected attempts to introduce this rule where
   13
        there is “no … concession of access” and the access claims “are based purely on
   14
        speculation and inference.” Rice, 330 F.3d at 1179. Thus, at a minimum, the
   15
        Court should defer a decision on whether to instruct the jury on the inverse ratio
   16
        rule until the evidence on access has been presented and rebutted. In the event that
   17
        the Court determines that such instruction is appropriate, Defendants request that
   18
        the necessary revisions identified above be included in the Court’s instruction.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  59
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 60 of 87 Page ID #:7683



    1               PROPOSED JURY INSTRUCTION NO. 42
            COPYRIGHT INFRINGEMENT – COPYING - ACCESS DEFINED
    2
    3         As part of its burden in Instruction ___ [insert cross reference to the
    4 pertinent instruction e.g., Instruction 17.5], the plaintiff must prove by a
    5 preponderance of the evidence that the defendants had access to the plaintiffs’
    6 work.
    7
              Access may be shown by:
    8
    9         1.    a chain of events connecting the plaintiffs’ work and the defendants’
   10               opportunity to hear that work; or
   11
              2.    the plaintiffs’ work being widely disseminated; or
   12
   13
              3.    a similarity between the plaintiffs’ work and the defendant’s work that
   14
                    is so “striking” that it is highly likely the works were not created
   15
                    independent of one another.
   16
   17         You may find that the defendants had access to the plaintiffs’ work if one or
   18 more of the defendants had a reasonable opportunity to hear the plaintiffs’ work
   19 before the defendants’ work was created.
   20
   21 Requesting Party:           Plaintiffs
   22 Authority:                  9th Cir. Civ. Jury Instr. 17.18 (modified)
   23                               PLAINTIFFS' POSITION
   24         This is the model instruction for copyright cases and provides the jury in a
   25 fair, unbiased, simple and straight-forward manner. This is the proper instruction
   26 for use in this case.
   27         Plaintiff has submitted two versions of this instruction – one with striking
   28 similarity and one without. This is not in contravention of the Court’s in limine
                                                 60
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 61 of 87 Page ID #:7684



    1
        order, which is preliminary and subject to change based upon the evidence adduced
    2
        at trial. Moreover, plaintiffs must, and will, tender an instruction including striking
    3
        similarity in order to preserve any claim of error.
    4
              Defendants’ alternative, Defendants’ Proposed Instruction No. 15,
    5
        improperly and unnecessarily deviates from the Ninth Circuit pattern jury
    6
        instruction 17.18. Defendants again improperly modify the phrase “the defendants
    7
        had access to the plaintiffs’ copyrighted work” so as to limit the plaintiffs to proof
    8
        that only 2 of the 13 defendants had access to plaintiffs’ copyrighted work. This is
    9
        erroneous and improper. None of the authorities cited by the defendants support
   10
        this drastic modification.
   11
              The first paragraph referring to “natural [sic] saturation” (national
   12
        saturation) relies upon the Loomis case, which this Court has already rejected as
   13
        inapposite in ruling upon summary judgment and motions in limine.
   14
              The second paragraph is also improper. To wit, defendants claim that
   15
        plaintiffs must prove that 2 specific defendants “had a reasonable opportunity to
   16
        hear ‘Joyful Noise’ due to widespread dissemination.” The citation to the Court’s
   17
        ruling in limine does not support this contention. The Court preliminarily ruled
   18
        that, “Although it would be inappropriate for defendants to argue that plaintiffs
   19
        must show direct evidence of access to prevail on their claim for copyright
   20
        infringement, the Court finds that defendants’ arguments about whether it was
   21
        likely that defendants would have accessed “Joyful Noise” on Myspace or
   22
        YouTube are appropriate and relevant to the issue of whether defendants had a
   23
        reasonable opportunity to hear ‘Joyful Noise.’” (Dkt. 403, p. 3)(emphases added).
   24
        The Court’s ruling does not limit proof of reasonable opportunity to access to
   25
        evidence solely directed at defendants Walter and Gottwald. Moreover, the Court
   26
        noted in its ruling precisely where this type of rhetoric belongs – in defendants’
   27
        arguments, not in the instructions given to the jury.
   28
                                                  61
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 62 of 87 Page ID #:7685



    1
              None of the other cases cited by defendants support submission of a jury
    2
        instruction imposing the additional burden upon the plaintiffs or limiting evidence
    3
        of access to selected defendants, as defendants’ proffered instruction would do.
    4
        The cases merely discuss the concepts of wide dissemination and reasonable
    5
        possibility in the context of proof of access. To the extent defendants rely on
    6
        Guzman, first, as a District Court decision out of the Southern District of Texas it
    7
        is not controlling authority. Second, in that case it appears that the individual song
    8
        writers and creators were not even a party to the case. Thus, the Court’s decision
    9
        doesn’t even address the issue before the Court here.
   10
              The last sentence of paragraph 2 is a misstatement of the law. The entire
   11
        doctrine of widespread dissemination, of which reasonable opportunity is a part, is
   12
        founded upon circumstantial proof of access. Therefore, it’s nonsensical to instruct
   13
        the jury that proof of access through widespread dissemination and reasonable
   14
        opportunity “cannot rely on speculation, conjecture or inference.” Further, that
   15
        instruction would conflict with [Proposed] Joint Instruction No. 8 that states in
   16
        part, “Circumstantial evidence is proof of one or more facts from which you could
   17
        infer another fact.” (Dkt. 409, Page ID #:7345)
   18
              The final paragraph is particularly egregious in its biased slant in favor of
   19
        the defendants. It instructs the jury that, “you may consider the characteristics and
   20
        practices of Mr. Walter and Mr. Gottwald as they relate to Plaintiffs’ evidence of
   21
        dissemination of ‘Joyful Noise.’” This instruction tells the jurors to, in effect, give
   22
        added weight to defendants Walters’ and Gottwalds’ self-serving denials of access
   23
        or any act or conduct that might circumstantially bolster the possibility of access.
   24
        Any such evidence is inadmissible pursuant to Fed. R. Evid. 404(a)(1), which
   25
        provides “Evidence of a person’s character or character trait is not admissible to
   26
        prove that on a particular occasion the person acted in accordance with the
   27
        character or trait.” Moreover, plaintiff would assert that if the defendants are
   28
                                                  62
                         PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 63 of 87 Page ID #:7686



    1
        allowed this instruction they have thereby opened the door to extrinsic evidence of
    2
        defendants Walters’ and Gottwalds’ conduct in order to attack their character for
    3
        truthfulness under Fed.R. Evid. 608(b).
    4
                 Defendants’ improper modifications will only serve to mislead and confuse
    5
        the jury as they do far beyond the purpose of this instruction – defining access –
    6
        and seek to bolster defendants' claims and arguments, rather than follow the
    7
        framework of the model instructions, which are designed to fairly and impartially
    8
        inform and educate the jury as to the matters and issues to be decided by them. The
    9
        model instruction, as proposed by plaintiffs, is simple, direct and non-
   10
        argumentative. The Court should use it rather than defendants' altered version of
   11
        17.18.
   12
   13                               DEFENDANTS' OBJECTION
   14
                 Plaintiffs and Defendants both propose instructions based on Ninth Circuit
   15
        Model Instruction 17.18 (see Defendants’ Proposed Instruction No. 15). Plaintiffs’
   16
        proposed instruction largely tracks the language in the Supplemental Instruction to
   17
        Model Instruction 17.18. In doing so, however, Plaintiffs seek to confuse the jury
   18
        and prejudice Defendants by including access theories that are not in the case.
   19
                 First, Plaintiffs again improperly attempt to include a jury instruction for
   20
        striking similarity in direct contravention of this Court’s Order precluding them
   21
        from doing so. This instruction must be rejected outright for this reason alone.
   22
                 Second, Plaintiffs’ proposal also improperly seeks to instruct the jury as to
   23
        the chain of events access theory, which Plaintiffs have no evidence of and are not
   24
        pursuing. Such an instruction is irrelevant, unnecessary, and will only confuse
   25
        matters, thereby leading jurors to incorrectly believe that Plaintiffs have presented
   26
        evidence in furtherance of such a theory when they have not.
   27
   28
                                                    63
                           PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 64 of 87 Page ID #:7687



    1
               This instruction should also be rejected because, like Plaintiffs’ other access
    2
        instructions, this proposal not account for the undisputed facts of this case. It is
    3
        undisputed that Mr. Walter and Mr. Gottwald are the only Defendants involved in
    4
        the creation of the instrumental music in “Dark Horse” that is at issue in this case.
    5
        As such, the jury should only be required to consider whether Mr. Walter and Mr.
    6
        Gottwald had access to “Joyful Noise” prior to their creation of this instrumental
    7
        music. The jury should be instructed in a fashion consistent with the facts
    8
        presented so that they can properly apply the legal standards of access to the facts
    9
        of this case.
   10
               Unlike Plaintiffs’ proposal, Defendants’ Proposed Instruction No. 15
   11
        accounts for these undisputed facts. In addition, Defendants’ Proposed Instruction
   12
        No. 15 explains to jurors in detail the mechanics of proving access by widespread
   13
        dissemination, how to determine whether Plaintiffs’ have satisfied their burden,
   14
        and what evidence is appropriate to consider in coming to their determination.
   15
        Defendant’s proposal is an accurate and relevant summary of the law, supported by
   16
        the case law cited and this Court’s recent Order, and it is necessary to ensure that
   17
        jurors apply the correct legal standards when determining whether access has been
   18
        proven.
   19
               In light of the above, Defendants’ Proposed Instruction No. 15 should be
   20
        given in lieu of this instruction.
   21
   22
   23
   24
   25
   26
   27
   28
                                                  64
                         PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 65 of 87 Page ID #:7688



    1               PROPOSED JURY INSTRUCTION NO. 42
            COPYRIGHT INFRINGEMENT – COPYING - ACCESS DEFINED
    2
    3         As part of its burden in Instruction ___ [insert cross reference to the
    4 pertinent instruction e.g., Instruction 17.5], the plaintiff must prove by a
    5 preponderance of the evidence that the defendants had access to the plaintiffs’
    6 work.
    7
              Access may be shown by the plaintiffs’ work being widely disseminated.
    8
    9         You may find that the defendants had access to the plaintiffs’ work if one or
   10 more of the defendants had a reasonable opportunity to hear the plaintiffs’ work
   11 before the defendants’ work was created.
   12
   13
   14 Requesting Party:              Plaintiffs

   15 Authority:                     9th Cir. Civ. Jury Instr. 17.18 (modified)

   16
   17                                  PLAINTIFFS' POSITION
              The model instruction as proposed by plaintiffs is simple, direct and non-
   18
        argumentative. The Court should use it rather than defendants' altered version
   19
              Defendants' Proposed Instruction No. 15, its submission related to access,
   20
        improperly and unnecessarily deviates from the Ninth Circuit pattern jury
   21
        instruction 17.18. Defendants again improperly modify the phrase “the defendants
   22
        had access to the plaintiffs’ copyrighted work” so as to limit the plaintiffs to proof
   23
        that only 2 of the 13 defendants had access to plaintiffs’ copyrighted work. This is
   24
        erroneous and improper. None of the authorities cited by the defendants support
   25
        this drastic modification.
   26
   27
   28
                                                    65
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 66 of 87 Page ID #:7689



    1
              The first paragraph referring to “natural [sic] saturation” (national
    2
        saturation) relies upon the Loomis case, which this Court has already rejected as
    3
        inapposite in ruling upon summary judgment and motions in limine.
    4
              The second paragraph is also improper. To wit, defendants claim that
    5
        plaintiffs must prove that 2 specific defendants “had a reasonable opportunity to
    6
        hear ‘Joyful Noise’ due to widespread dissemination.” The citation to the Court’s
    7
        ruling in limine does not support this contention. The Court preliminarily ruled
    8
        that, “Although it would be inappropriate for defendants to argue that plaintiffs
    9
        must show direct evidence of access to prevail on their claim for copyright
   10
        infringement, the Court finds that defendants’ arguments about whether it was
   11
        likely that defendants would have accessed “Joyful Noise” on Myspace or
   12
        YouTube are appropriate and relevant to the issue of whether defendants had a
   13
        reasonable opportunity to hear ‘Joyful Noise.’” (Dkt. 403, p. 3)(emphases added).
   14
        The Court’s ruling does not limit proof of reasonable opportunity to access to
   15
        evidence solely directed at defendants Walter and Gottwald. Moreover, the Court
   16
        noted in its ruling precisely where this type of rhetoric belongs – in defendants’
   17
        arguments, not in the instructions given to the jury.
   18
              None of the other cases cited by defendants support submission of a jury
   19
        instruction imposing the additional burden upon the plaintiffs or limiting evidence
   20
        of access to selected defendants, as defendants’ proffered instruction would do.
   21
        The cases merely discuss the concepts of wide dissemination and reasonable
   22
        possibility in the context of proof of access. To the extent defendants rely on
   23
        Guzman, first, as a District Court decision out of the Southern District of Texas it
   24
        is not controlling authority. Second, in that case it appears that the individual song
   25
        writers and creators were not even a party to the case. Thus, the Court’s decision
   26
        doesn’t even address the issue before the Court here.
   27
   28
                                                  66
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 67 of 87 Page ID #:7690



    1
              The last sentence of paragraph 2 is a misstatement of the law. The entire
    2
        doctrine of widespread dissemination, of which reasonable opportunity is a part, is
    3
        founded upon circumstantial proof of access. Therefore, it’s nonsensical to instruct
    4
        the jury that proof of access through widespread dissemination and reasonable
    5
        opportunity “cannot rely on speculation, conjecture or inference.” Further, that
    6
        instruction would conflict with [Proposed] Joint Instruction No. 8 that states in
    7
        part, “Circumstantial evidence is proof of one or more facts from which you could
    8
        infer another fact.” (Dkt. 409, Page ID #:7345)
    9
              The final paragraph is particularly egregious in its biased slant in favor of
   10
        the defendants. It instructs the jury that, “you may consider the characteristics and
   11
        practices of Mr. Walter and Mr. Gottwald as they relate to Plaintiffs’ evidence of
   12
        dissemination of ‘Joyful Noise.’” This instruction tells the jurors to, in effect, give
   13
        added weight to defendants Walters’ and Gottwalds’ self-serving denials of access
   14
        or any act or conduct that might circumstantially bolster the possibility of access.
   15
        Any such evidence is inadmissible pursuant to Fed. R. Evid. 404(a)(1), which
   16
        provides “Evidence of a person’s character or character trait is not admissible to
   17
        prove that on a particular occasion the person acted in accordance with the
   18
        character or trait.” Moreover, plaintiff would assert that if the defendants are
   19
        allowed this instruction they have thereby opened the door to extrinsic evidence of
   20
        defendants Walters’ and Gottwalds’ conduct in order to attack their character for
   21
        truthfulness under Fed.R. Evid. 608(b).
   22
              Defendants’ improper modifications will only serve to mislead and confuse
   23
        the jury as they do far beyond the purpose of this instruction – defining access –
   24
        and seek to bolster defendants' claims and arguments, rather than follow the
   25
        framework of the model instructions, which are designed to fairly and impartially
   26
        inform and educate the jury as to the matters and issues to be decided by them. The
   27
        model instruction, as proposed by plaintiffs, is simple, direct and non-
   28
                                                  67
                         PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 68 of 87 Page ID #:7691



    1
        argumentative. The Court should use it rather than defendants' altered version of
    2
        17.18.
    3                               DEFENDANTS' OBJECTION
    4
                 Plaintiffs and Defendants both propose instructions based on Ninth Circuit
    5
        Model Instruction 17.18 (see Defendants’ Proposed Instruction No. 15). This
    6
        instruction appears to be an alternative to Plaintiffs’ prior instruction, modified
    7
        only through the removal of Plaintiffs’ improper striking similarity and chain of
    8
        events instructions. However, even without these sections, this proposed
    9
        instruction should be rejected for many of the reasons identified above.
   10
                 Like Plaintiffs’ prior proposed instruction, this proposal not account for the
   11
        undisputed facts of this case. It is undisputed that Mr. Walter and Mr. Gottwald
   12
        are the only Defendants involved in the creation of the instrumental music in “Dark
   13
        Horse” that is at issue in this case. As such, the jury should only be required to
   14
        consider whether Mr. Walter and Mr. Gottwald had access to “Joyful Noise” prior
   15
        to their creation of this instrumental music. The jury should be instructed in a
   16
        fashion consistent with the facts presented so that they can properly apply the legal
   17
        standards of access to the facts of this case.
   18
                 Unlike Plaintiffs’ proposal, Defendants’ Proposed Instruction No. 15
   19
        accounts for these undisputed facts. In addition, Defendants’ Proposed Instruction
   20
        No. 15 explains to jurors in detail the mechanics of proving access by widespread
   21
        dissemination, how to determine whether Plaintiffs’ have satisfied their burden,
   22
        and what evidence is appropriate to consider in coming to their determination.
   23
        Defendant’s proposal is an accurate and relevant summary of the law, supported by
   24
        the case law cited and this Court’s recent Order, and it is necessary to ensure that
   25
        jurors apply the correct legal standards when determining whether access has been
   26
        proven.
   27
   28
                                                    68
                           PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 69 of 87 Page ID #:7692



    1
              In light of the above, Defendants’ Proposed Instruction No. 15 should be
    2
        given in lieu of this instruction.
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                69
                         PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 70 of 87 Page ID #:7693



    1                       PROPOSED JURY INSTRUCTION NO. 43
                                 SUBCONCIOUS COPYING
    2
    3
              In order to find that defendants copied plaintiffs’ song, it is not necessary
    4
        that you find that one of them consciously or deliberately copied it. It is sufficient
    5
        if you find that any defendant subconsciously copied Plaintiffs’ song through
    6
        hearing that song at some time in the past. Unconscious plagiarism is just as
    7
        actionable as deliberate.
    8
    9
        Requesting Party:           Plaintiffs
   10
        Authority:                  Williams v. Gaye, 885 F.3d 1150, 1167–68 (9th Cir.
   11                               2018); Three Boys Music Corp. v. Bolton, 212 F.3d 477,
                                    482-83 (9th Cir. 2000) (citing Fred Fisher, Inc. v.
   12                               Dillingham, 298 F. 145, 147-48 (S.D.N.Y. 1924) and
                                    stating "Subconscious copying has been accepted since
   13                               Learned Hand embraced it in a 1924 music infringement
                                    case: 'Everything registers somewhere in our memories,
   14                               and no one can tell what may evoke it. Once it appears
                                    that another has in fact used the copyright as the source
   15                               of this production, he has invaded the author's rights. It is
                                    no excuse that in so doing his memory has played him a
   16                               trick."'); Sheldon v. Metro-Goldwyn Pictures Corp., 81
                                    F.2d 49, 54 (2d Cir. 1936).
   17
   18                                 PLAINTIFFS' POSITION
   19
              Plaintiffs’ proposed instruction was approved by the Ninth Circuit. It is
   20
        simple and properly captures the essence of the doctrine of subconscious copying.
   21
        Plaintiffs’ position with respect to defendants’ attempts to limit access evidence to
   22
        Walter and Gottwald are addressed above. Any such limitation would be severely
   23
        prejudicial to plaintiffs and constitute error. There is no requirement that access be
   24
        admitted as a prerequisite to the use of this instruction, it may be utilized along
   25
        with circumstantial evidence of access.
   26
   27                               DEFENDANTS' OBJECTION
   28
                                                   70
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 71 of 87 Page ID #:7694



    1
              Plaintiffs’ Proposed Instruction No. 43 should be rejected. Again, Plaintiffs
    2
        incorrectly describe “Joyful Noise” as a “song,” which does not exist in the context
    3
        of copyright. A copyright owner either owns rights in a musical composition or in
    4
        a sound recording; there simply is no such thing as a copyright ownership interest
    5
        in a “song.” Here, Plaintiffs claim only that Defendants infringed their copyright
    6
        interests in the musical composition “Joyful Noise.” See Dkt. 172 (Third Amended
    7
        Complaint, ¶¶ 3, 26-28, 37). As such, only protectable elements of the “Joyful
    8
        Noise” musical composition, and not the sound recording, can be considered when
    9
        assessing Plaintiffs’ infringement claim. The jury must receive accurate
   10
        instructions regarding the type of work that Plaintiffs’ claim to own a copyright
   11
        interest in, in this case, the musical composition “Joyful Noise.”
   12
              Second, as explained above, the only Defendants who are relevant to the
   13
        issue of copying are Mr. Walter and Mr. Gottwald. It is undisputed that they, and
   14
        they alone, created the allegedly infringing instrumental music in “Dark Horse.”
   15
        Jurors should not be instructed that copying may be found if they find that “any”
   16
        Defendant may have subconsciously copied “Joyful Noise,” when it is undisputed
   17
        that only two of the Defendants created the allegedly infringing instrumental
   18
        music. Plaintiffs’ proposal is simply not accurate and will confuse matters.
   19
              In addition, none of the cases cited by Plaintiffs in support of this proposed
   20
        instruction indicate that a subconscious copying instruction is warranted where, as
   21
        here, the relevant Defendants (Mr. Walter and Mr. Gottwald) have unequivocally
   22
        stated that they never heard Plaintiffs’ work prior to creating the allegedly
   23
        infringing work. In all of Plaintiffs’ cited cases, the defendants had effectively
   24
        admitted that they had heard the plaintiff’s work prior to creating their own. See
   25
        Three Boys Music Corp. v. Bolton, 212 F.3d 477, 483-84 (9th Cir. 2000)
   26
        (defendant admitted he “grew up listening to groups such as the Isley Brothers,”
   27
        was a “huge fan,” a “collector of their music,” “kn[ew] everything [the Isley
   28
                                                  71
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 72 of 87 Page ID #:7695



    1
        Brothers had] done” and had even expressed concern to his co-writer that they
    2
        “were copying a song by another famous soul singer.”); Sheldon v. Metro-Goldwyn
    3
        Pictures Corp., 81 F.2d 49, 52 (2d Cir. 1936) (“All [of the defendants] had seen
    4
        the play, and Tuchock had read the manuscript, as had Thalberg …”); Williams v.
    5
        Gaye, 895 F.3d 1106, 1117 (9th Cir. 2018) (defendants “acknowledge[d]
    6
        inspiration from Marvin Gaye and access to ‘Got to Give It Up.’”).
    7
              Finally, like many of Plaintiffs’ other proposed instructions, Plaintiffs’
    8
        proposal oversimplifies the substantial similarity analysis, which requires that there
    9
        be substantial similarities between original and protectable elements between the
   10
        two works, considering them as a wholes, before the jury can find that copying has
   11
        occurred. The jury may be confused by this instruction and may improperly
   12
        consider unprotectable elements of the works in determining substantial similarity.
   13
        This proposed instruction should not be given.
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 72
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 73 of 87 Page ID #:7696



    1               PROPOSED JURY INSTRUCTION NO. 44
          SUBSTANTIAL SIMILARITY - EXTRINSIC TEST; INTRINSIC TEST
    2
    3          Plaintiffs must prove both substantial similarity under the “extrinsic test”
    4 and substantial similarity under the “intrinsic test.” The “extrinsic test” is an
    5 objective comparison of specific expressive elements. The “intrinsic test” is a
    6 subjective comparison that focuses on whether the ordinary, reasonable audience
    7 would find the works substantially similar in the total concept and feel of the
    8 works.
    9
               The first test is an objective one called the extrinsic test. Here, the analyses
   10
        and conclusions of the expert witnesses may be of assistance to you. There is no
   11
        uniform set of factors for you to analyze. Music is not capable of ready
   12
        classification into a small number of constituent elements; music is comprised of a
   13
        large array of elements, some combination of which is protectable by copyright. A
   14
        combination of individually otherwise unprotected elements can be infringed upon.
   15
        You can analyze, among others, the rhythm, pitch content, timbre, phrase length,
   16
        melodic contour, tempo, harmony and structure. There is no one magical
   17
        combination of these factors that will automatically substantiate a musical
   18
        infringement suit; each allegation of infringement will be unique. So long as
   19
        plaintiffs can demonstrate, through expert testimony that addresses some or all of
   20
        these copyrighted elements and supports its employment of them, that the
   21
        similarity is substantial as to protected elements of the copyrighted work, the
   22
        objective test is satisfied.
   23
   24          The second test is a subjective one, called the intrinsic test. Under the second
   25 test, you are to determine whether an ordinary listener would find expression in
   26 defendants’ song that is substantially similar to protected expression in plaintiffs’
   27 song. Here, you should not take into account the testimony of the expert witnesses.
   28 Rather, under this second test you should determine whether an ordinary,
                                              73
                         PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 74 of 87 Page ID #:7697



    1
        reasonable audience would recognize the plaintiffs’ and defendants’ work based on
    2
        the concept and feel of works, or whether any portion copied is qualitatively or
    3
        quantitatively important to the plaintiffs’ work.
    4
    5         If plaintiffs prove both the first test and the second test, then they have
    6 proven substantial similarity.
    7
    8
    9 Requesting Party:           Plaintiffs
   10 Authority:                  9th Cir. Civ. Jury Instr. 17.19 (modified)
                                  Antonick v. Elec. Arts, Inc., 841 F.3d 1062, 1065-66 (9th
   11                             Cir. 2016); Williams v. Gaye, 885 F.3d 1150, 1163 (9th
                                  Cir. 2018); Swirsky v. Carey, 376 F.3d 841, 847, 849 (9th
   12                             Cir. 2004), as amended on denial of reh'g (Aug. 24,
                                  2004); Morris v. Guetta, 2013 WL 440127, at fn. 6 (C.D.
   13                             Cal. Feb. 4, 2013) (relying on Kouf v. Walt Disney
                                  Pictures & Television, 16 F.3d 1042, 1045 (9th Cir.1994)
   14                             (citation omitted)); Bernal v. Paradigm Talent & Literary
                                  Agency, 788 F. Supp. 2d 1043, 1059 (C.D. Cal. 2010)
   15                             (relying on Berkic v. Crichton, 761 F.2d 1289, 1292 (9th
                                  Cir.1985)); Newton v. Diamond, 388 F.3d 1189, 1195
   16                             (9th Cir. 2004) (internal citations omitted); Cavalier v.
                                  Random House, 297 F.3d 815, 824 (9th Cir.2002); Three
   17                             Boys Music Corp. v. Bolton, 212 F.3d 477, 485 (9th Cir.
                                  2000); Skidmore v. Led Zeppelin, 2016 WL 3647484
   18                             (C.D.Cal) (Jury Instruction); Skidmore v. Led Zeppelin,
                                  2:15-cv-03462-RGK-AGR (Doc. 197, Plaintiff’s
   19                             Disputed Jury Instructions).
   20
                                    PLAINTIFFS' POSITION
   21
              The Court should utilize plaintiffs’ substantial similarity instruction. The
   22
        instruction is simple, direct and non-argumentative and more closely complies with
   23
        the dictates of the Comments to 17.19.
   24
              Defendants’ Proposed Instruction No. 16 improperly and unnecessarily
   25
        deviates from the principles enunciated in the comments to Ninth Circuit pattern
   26
        jury instruction 17.19. Defendants insert improper matters that do not need to be
   27
        contained in the substantial similarity instruction. Paragraph 1 appears to be a
   28
                                                  74
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 75 of 87 Page ID #:7698



    1
        foreshadowing by the defendants of their de minimis affirmative defense and
    2
        should not be included in this instruction
    3
              Paragraph 3 contains abstract and confusing statements relating to
    4
        protectable expression (paragraph 3) which are already simply addressed in pattern
    5
        instruction 17.4. There is no need to repeat and thereby provide undue emphasis to
    6
        this issue simply because defendants feel it is to their benefit to do so at every
    7
        opportunity and in every instruction.
    8
              Plaintiffs object to paragraphs 6 and 8 of this instruction as being in the
    9
        nature of verdict directors within a jury instruction. These paragraphs are improper,
   10
        and if the Court does elect to use defendants’ proffered instruction they should be
   11
        deleted.
   12
              The instruction as proposed by plaintiffs is simple, direct and non-
   13
        argumentative and more closely complies with the dictates of the Comments to
   14
        17.19. The Court should use it rather than defendants' altered version that contains
   15
        matters extraneous to the extrinsic/intrinsic test, argument and verdict directing
   16
        language.
   17                             DEFENDANTS' OBJECTION
   18
              Plaintiffs and Defendants both propose instructions based on Ninth Circuit
   19
        Model Instruction 17.19 (see Defendants’ Proposed Instruction No. 16).
   20
        Defendants’ Proposed Instruction No. 16 should be given instead of Plaintiffs’
   21
        proposal. First, Plaintiffs’ proposed instruction as to “extrinsic” substantial
   22
        similarity does not fully set forth several well-settled principles implicated by that
   23
        legal test. For example, it merely states that “some combination of [elements] is
   24
        protectable by copyright” and that “[a] combination of individually otherwise
   25
        unprotected elements can be infringed upon.” Plaintiffs’ proposal suggests to
   26
        jurors that any combination of commonplace elements is protectable. Not so. The
   27
        inquiry is much more nuanced than that. As explained in Defendants’ Proposed
   28
                                                  75
                         PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 76 of 87 Page ID #:7699



    1
        Instruction No. 8, a combination of unprotectable elements is eligible for
    2
        protection only if their arrangement is original enough that their combination of
    3
        elements constitutes an original work of authorship. See Satava v. Lowry, 323
    4
        F.3d 805, 811 (9th Cir. 2003). This is a relevant statement of the law and should
    5
        be given with any instruction regarding the protectability of an arrangement of
    6
        commonplace elements.
    7
               Plaintiffs’ recitation of “intrinsic” substantial similarity is likewise flawed.
    8
        First, it fails to instruct the jury that, in applying the intrinsic test, they must
    9
        consider whether “Joyful Noise” and “Dark Horse” are substantially similar in
   10
        original, protectable expression, when considering the two works as wholes. See
   11
        Apple Computer, Inc. v. Microsoft Corp., 35 F.3d 1435, 1442-43 (9th Cir. 1994).
   12
        Plaintiffs’ proposed “intrinsic” instruction also incorrectly states that, in applying
   13
        the intrinsic test, jurors should determine whether “any portion copied is
   14
        qualitatively or quantitatively important to the plaintiffs’ work.” This is not an
   15
        accurate statement. Whether the portion allegedly copied is qualitatively or
   16
        quantitatively important to the plaintiffs’ work has nothing to do with intrinsic
   17
        similarity and is not part of this test. Whether a portion of a work is qualitatively
   18
        or quantitatively important only comes into play after a copyright plaintiff has
   19
        proved copying, to determine whether the de minimis defense applies. See
   20
        Defendants’ Proposed Instruction No. 18.
   21
   22
   23
   24
   25
   26
   27
   28
                                                    76
                         PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 77 of 87 Page ID #:7700



    1                   PROPOSED JURY INSTRUCTION NO. 45
                     JOINT LIABILITY – OWNERS & DISTRIBUTORS
    2
    3
              If you find that "Dark Horse" infringes "Joyful Noise," then you must find
    4
        that all authors or owners of Dark Horse and all entities involved in producing,
    5
        publishing, or distributing "Dark Horse," or who authorized the production,
    6
        publication, or distribution of "Dark Horse," also infringed upon the Plaintiffs'
    7
        copyright.
    8
    9
   10 Requesting Party:           Plaintiffs
   11 Authority:                  Williams v. Bridgeport Music, Inc., No.
                                  LACV1306004JAKAGRX, 2015 WL 4479500, at *34-
   12                             36, *37 (C.D. Cal. July 14, 2015), aff'd in part, rev'd in
                                  part sub nom. Williams v. Gaye, 885 F.3d 1150 (9th Cir.
   13                             2018), and aff'd in part, rev'd in part sub nom. Williams v.
                                  Gaye, 895 F.3d 1106 (9th Cir. 2018); Adobe Sys. Inc. v.
   14                             Blue Source Grp., Inc., 125 F. Supp. 3d 945, 973 (N.D.
                                  Cal. 2015) (collecting cases); Desire, LLC v. Manna
   15                             Textiles, Inc., No. CV164295DMGJEMX, 2017 WL
                                  5635009, at *14 (C.D. Cal. Aug. 18, 2017); Fabric
   16                             Selections, Inc. v. Manjeet Int'l, Inc., No.
                                  217CV02353ODWKS, 2017 WL 8180581, at *2 (C.D.
   17                             Cal. May 24, 2017)
   18
                                    PLAINTIFFS' POSITION
   19
   20         Plaintiffs’ joint liability jury instruction is simple and is a proper and
   21 accurate statement of the law. Defendants cite no contrary authority that would
   22 indicate otherwise. The jury will be able to apply this instruction to the evidence
   23 received at trial, including the parties’ stipulations of fact as to the nature and role
   24 of certain defendants, and properly apply the law to those facts. This is a proper
   25 instruction and should be given
   26
   27
   28
                                                  77
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 78 of 87 Page ID #:7701



    1                             DEFENDANTS' OBJECTION
    2
              Plaintiffs’ Proposed Instruction No. 45 should be rejected. As a threshold
    3
        matter, Plaintiffs’ proposal improperly conflates the concept of “infringement”
    4
        with the concept of “copying” and reads as if it is asking the jury to decide whether
    5
        an inanimate object—the musical composition “Dark Horse”—has infringed
    6
        Plaintiffs’ copyright. More importantly, however, Plaintiffs’ instruction attempts
    7
        to assert blanket liability for copyright infringement on unnamed parties without
    8
        consideration for who Plaintiffs have asserted claims against or what burden
    9
        Plaintiffs’ must meet to succeed in proving their claims. Here, Plaintiffs have
   10
        asserted a copyright infringement claim against specific Defendants. Plaintiff
   11
        bears the burden of proving liability as to each Defendants. In order to do so,
   12
        Plaintiffs must show, by a preponderance of the evidence, that each Defendant
   13
        took an act that infringed one of the exclusive copyright rights granted to Plaintiffs
   14
        by the Copyright Act. Plaintiffs should not be permitted to escape this burden by
   15
        instructing the jury that anyone “involved in producing, publishing, or distributing
   16
        ‘Dark Horse’” is automatically liable for copyright infringement, without any
   17
        consideration for the evidence Plaintiffs actually presented or which Defendant
   18
        they seek to hold liable. This instruction cannot be given.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  78
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 79 of 87 Page ID #:7702



    1                       PROPOSED JURY INSTRUCTION NO. 46
                                 COPYRIGHT - DAMAGES
    2                                (17 U.S.C. § 504)
    3
    4         If you find for the plaintiffs on the plaintiffs’ copyright infringement claim,
    5 you must determine the plaintiffs’ damages. The plaintiffs are entitled to recover
    6 the actual damages suffered as a result of the infringement. In addition, the
    7 plaintiffs are also entitled to recover any profits of the defendant attributable to the
    8 infringement. The plaintiffs must prove damages by a preponderance of the
    9 evidence.
   10
   11
        Requesting Party:         Plaintiffs
   12
        Authority:                9th Cir. Civ. Jury Instr. 17.32
   13
   14                               PLAINTIFFS' POSITION
   15
              The model instruction as proposed by plaintiffs is simple, direct and non-
   16
        argumentative. The Court should use it rather than defendants' altered version
   17
              Defendants’ Proposed Instruction No. 22 improperly and unnecessarily
   18
        deviates from the Ninth Circuit pattern jury damages instructions. Defendants
   19
        improperly modify the pattern instructions, which will only serve to mislead and
   20
        confuse the jury as they only seek to bolster defendants' claims and arguments,
   21
        rather than follow the framework of the model instructions, which are designed to
   22
        fairly and impartially inform and educate the jury as to the matters and issues to be
   23
        decided by them.
   24
              Defendants improperly change the mandate that “[t]he plaintiffs are entitled
   25
        to recover…” to the discretionary and generic “[a] copyright owner may
   26
        recover…”
   27
   28
                                                 79
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 80 of 87 Page ID #:7703



    1
              The model damages instructions, 17.33, 17.34 and 17.35, as proposed by
    2
        plaintiffs should be used rather than defendants’ proffered damages instructions.
    3
    4                             DEFENDANTS' OBJECTION
    5
              Plaintiffs and Defendants both propose instructions based on Ninth Circuit
    6
        Model Instruction 17.32 (see Defendants’ Proposed Instruction No. 22).
    7
        Defendants’ Proposed Instruction No. 22 differs only slightly from the Model
    8
        Instruction by adding the statement that only the profits of a Defendant that are not
    9
        taken into account in computing actual damages may be awarded. This is an
   10
        accurate and relevant statement of the law, supported by the Copyright Act and the
   11
        case law cited, and it is necessary to ensure that, in the event that a damages trial
   12
        occurs, jurors do not award duplicative damages. Defendants’ Proposed
   13
        Instruction No. 22 should be used in lieu of this instruction, which omits this
   14
        relevant and necessary language.
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  80
                         PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 81 of 87 Page ID #:7704



    1                   PROPOSED JURY INSTRUCTION NO. 47
                     COPYRIGHT – DAMAGES - ACTUAL DAMAGES
    2                            (17 U.S.C. § 504(b))
    3
    4         The copyright owner is entitled to recover the actual damages suffered as a
    5 result of the infringement. Actual damages means the amount of money adequate
    6 to compensate the copyright owner for the reduction of the fair market value of the
    7 copyrighted work caused by the infringement. The reduction of the fair market
    8 value of the copyrighted work is the amount a willing buyer would have been
    9 reasonably required to pay a willing seller at the time of the infringement for the
   10 actual use made by the defendants of the plaintiffs’ work. That amount also could
   11 be represented by the lost license fees the plaintiffs would have received for the
   12 defendants’ unauthorized use of the plaintiffs’ work.
   13
   14
        Requesting Party:        Plaintiffs
   15
        Authority:               9th Cir. Civ. Jury Instr. 17.33
   16
   17                              PLAINTIFFS' POSITION
   18         The model instruction as proposed by plaintiffs is simple, direct and non-
   19 argumentative. The Court should use it rather than defendants' altered version
   20         Defendants’ Proposed Instruction No. 23 improperly and unnecessarily
   21 deviates from the Ninth Circuit pattern jury damages instructions. The pattern
   22 instruction provides a proper basis for the jury to evaluate and determine the
   23 plaintiffs’ actual damages. Therefore, there is no need to utilize defendants’
   24 proposed modifications referring to benchmark licenses. Defendants seek the
   25 insertion of this language only to facilitate and bolster defendants' claims and
   26 arguments, rather than follow the framework of the model instructions, which are
   27 designed to fairly and impartially inform and educate the jury as to the matters and
   28 issues to be decided by them.
                                                81
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 82 of 87 Page ID #:7705



    1
              The model damages instructions, 17.33, 17.34 and 17.35, as proposed by
    2
        plaintiffs should be used rather than defendants’ proffered damages instructions.
    3
    4                             DEFENDANTS' OBJECTION
    5
              Plaintiffs and Defendants both propose instructions based on Ninth Circuit
    6
        Model Instruction 17.33 (see Defendants’ Proposed Instruction No. 23). Plaintiffs’
    7
        proposal merely regurgitates the language of the Model Instruction, ignoring
    8
        whether the model language applies to this action. Plaintiffs are not seeking
    9
        damages for the reduction of the fair market value of the “Joyful Noise” has been
   10
        reduced by Defendants’ alleged infringement. See Dkt. 383 (Pl. Mem. Facts &
   11
        Law), p. 9. Plaintiffs’ counsel also confirmed this at the Final Pretrial Conference
   12
        in this action, stating unequivocally, “we’re not pursuing lost profits.” (Hearing
   13
        Tr., at 8:21.) Nonetheless, Plaintiffs’ proposal identifies reduction in fair market
   14
        value as a valid category of actual damages. The jury should not be instructed
   15
        regarding a category of damages the Plaintiffs so not seek.
   16
              On the other hand, Defendants’ Proposed Instruction No. 23 focuses on the
   17
        relevant category of actual damages at issue here (lost license fees), and provides
   18
        further detail as to how actual damages are calculated in cases such as the instant
   19
        action. Defendants’ very relevant modifications are supported by the case law
   20
        cited, and are necessary to accurately and thoroughly instruct the jury on the
   21
        relevant law and its application to this case. Defendants’ Proposed Instruction No.
   22
        23 should be used in lieu of this instruction, which contains irrelevant information
   23
        that will confuse the jury.
   24
   25
   26
   27
   28
                                                  82
                         PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 83 of 87 Page ID #:7706



    1                 PROPOSED JURY INSTRUCTION NO. 48
                  COPYRIGHT – DAMAGES - DEFENDANT'S PROFITS
    2                          (17 U.S.C. § 504(b))
    3
    4         In addition to actual damages, the copyright owner is entitled to any profits
    5 of the defendants attributable to the infringement. You may not include in an
    6 award of profits any amount that you took into account in determining actual
    7 damages.
    8
              You may make an award of the defendants’ profits only if you find that the
    9
        plaintiffs showed a causal relationship between the infringement and the
   10
        defendants’ gross revenue.
   11
   12         The defendants’ profit is determined by subtracting all expenses from the
   13 defendant's gross revenue.
   14
              The defendants’ gross revenue is all of the defendants’ receipts from the sale
   15
        of a work containing or using the copyrighted work. The plaintiff has the burden
   16
        of proving the defendants’ gross revenue by a preponderance of the evidence.
   17
   18
              Expenses are all overhead costs and production costs incurred in producing
   19
        the defendants’ gross revenue. The defendant has the burden of proving the
   20
        defendants’ expenses by a preponderance of the evidence.
   21
   22         Unless you find that a portion of the profit from the sale of a work
   23 containing or using the copyrighted work is attributable to factors other than use of
   24 the copyrighted work, all of the profit is to be attributed to the infringement. The
   25 defendant has the burden of proving the portion of the profit, if any, attributable to
   26 factors other than infringing the copyrighted work.
   27
   28
                                                 83
                        PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 84 of 87 Page ID #:7707



    1 Requesting Party:            Plaintiffs
    2 Authority:                   9th Cir. Civ. Jury Instr. 17.34
    3
                                     PLAINTIFFS' POSITION
    4
               The model instruction as proposed by plaintiffs is simple, direct and non-
    5
        argumentative. The Court should use it rather than defendants' altered version
    6
               Defendants’ Proposed Instruction No. 24 improperly and unnecessarily
    7
        deviates from the Ninth Circuit pattern jury damages instructions. The pattern
    8
        instruction provides a proper basis for the jury to evaluate and determine the
    9
        plaintiffs’ damages attributable to the defendants’ profits derived from their
   10
        infringement. Therefore, there is no need to utilize defendants’ proposed
   11
        modifications which use the undefined and confusing term “causal nexus.” The
   12
        defendants’ causal nexus concern is adequately addressed in the existing language
   13
        of 17.34 – “Unless you find that a portion of the profit from the [use] [sale] of a
   14
        [product] [work] containing or using the copyrighted work is attributable to factors
   15
        other than use of the copyrighted work, all of the profit is to be attributed to the
   16
        infringement.” Moreover, if the Court utilizes defendants’ proffered instruction it
   17
        would improperly transfer the burden of proving that sums should be deducted
   18
        from the defendants’ profits from the defendants, who carry that burden, to the
   19
        plaintiffs.
   20
               Defendants seek the insertion of this language only to facilitate and bolster
   21
        defendants' claims and arguments, rather than follow the framework of the model
   22
        instructions, which are designed to fairly and impartially inform and educate the
   23
        jury as to the matters and issues to be decided by them.
   24
               As to Defendants’ Proposed Instruction No. 25, it too improperly and
   25
        unnecessarily deviates from the Ninth Circuit pattern jury damages instructions. It
   26
        also improperly shifts the burden regarding proof of expenses and deductions.
   27
   28
                                                  84
                         PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 85 of 87 Page ID #:7708



    1
              The pattern instruction provides a proper basis for the jury to evaluate and
    2
        determine the plaintiffs' profits. Therefore, there is no need to utilize defendants'
    3
        proposed modifications. Defendants seek those modifications only to facilitate and
    4
        bolster defendants' claims and arguments, rather than follow the framework of the
    5
        model instructions, which are designed to fairly and impartially inform and educate
    6
        the jury as to the matters and issues to be decided by them. This intent is
    7
        manifested in the defendants’ improper inclusion in their instruction intended to fit
    8
        the presentation of defendants’ evidence, including references to “celebrity and star
    9
        power.”
   10
   11
              The model damages instructions, 17.33, 17.34 and 17.35, as proposed by
   12
        plaintiffs should be used rather than defendants’ proffered damages instructions.
   13
   14                             DEFENDANTS' OBJECTION
   15
              Plaintiffs and Defendants both propose instructions based on Ninth Circuit
   16
        Model Instruction 17.34 (see Defendants’ Proposed Instructions Nos. 24 & 25).
   17
        Plaintiffs’ proposal does not modify Model Instruction 17.34; however, that does
   18
        not necessarily mean that it is preferable over Defendants’ instruction. The Ninth
   19
        Circuit Manual expressly states that the Model Instructions are “not mandatory”
   20
        and “are not a substitute for the individual research and drafting that may be
   21
        required in a particular case.”
   22
              Defendants’ proposal, which separates the various aspects of Model
   23
        Instruction 17.34 into two instructions, is preferable to Plaintiffs’. As Model
   24
        Instruction 17.34 and the governing case law make clear, the calculation of lost
   25
        profits in infringement cases is a two-step process: first, the jury determines
   26
        whether Plaintiffs have proved, by a preponderance of the evidence, that there was
   27
        a causal nexus between the infringement and Defendants’ gross revenue. Then, if
   28
                                                  85
                         PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 86 of 87 Page ID #:7709



    1
        the jury finds there is a causal nexus between the infringement and Defendants’
    2
        gross revenue, the jury must determine each Defendant’s net profits attributable to
    3
        the infringement, by deducting the applicable expenses from Defendants’ gross
    4
        revenue and conducting an apportionment. These are distinct inquiries. As a
    5
        result, rather than overwhelm jurors with these multiple steps all at once,
    6
        Defendants’ propose breaking this instruction into two separate ones, so that the
    7
        jury properly conducts each step of the lost profits analysis.
    8
               Defendants’ proposal is also preferable because it provides additional details
    9
        to jurors regarding how to analyze whether a causal nexus has been proved and
   10
        what types of factors are relevant to apportionment. As explained above, the
   11
        Model Instructions are not mandatory, and relevant, helpful details supported by
   12
        case law may be added to better assist the jury in determining these issues. As
   13
        such, Defendants’ Proposed Instructions Nos. 24 and 25 should be given in lieu of
   14
        this instruction.
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                   86
                            PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
        Case 2:15-cv-05642-CAS-JC Document 423 Filed 07/15/19 Page 87 of 87 Page ID #:7710



             1                                   Respectfully submitted,
             2                                   /s/ Michael A. Kahn
                                                 Michael A. Kahn (pro hac vice)
             3                                   Kahn@capessokol.com
                                                 Lauren R. Cohen (pro hac vice)
             4                                   lcohen@capessokol.com
                                                 Capes Sokol Goodman Sarachan PC
             5                                   7701 Forsyth Blvd., 12th Floor
                                                 St. Louis, MO 63105
             6                                   Telephone: (314) 721-7701
             7                                   Eric F. Kayira (pro hac vice)
                                                 Kayira Law, LLC
             8
                                                 Daniel R. Blakey (SBN 143748)
             9                                   blakey@capessokol.com
                                                 CAPES SOKOL
             10                                  3601 Oak Avenue
                                                 Manhattan Beach, CA 90266
             11
                                                 Attorneys for Plaintiffs
             12
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
                                                     2
11221774.2
                              PLAINTIFFS’ [DISPUTED] PROPOSED JURY INSTRUCTIONS
